Exhibit 10.3

 

DERMIRA, INC.

 

2014 EQUITY INCENTIVE PLAN

 

1.                                      PURPOSE.  The purpose of this Plan is to
provide incentives to attract, retain and motivate eligible persons whose
present and potential contributions are important to the success of the Company,
and any Parents and Subsidiaries that exist now or in the future, by offering
them an opportunity to participate in the Company’s future performance through
the grant of Awards.  Capitalized terms not defined elsewhere in the text are
defined in Section 28.

 

2.                                      SHARES SUBJECT TO THE PLAN.

 

2.1.                            Number of Shares Available.   Subject to
Sections 2.6 and 21 and any other applicable provisions hereof, the total number
of Shares reserved and available for grant and issuance pursuant to this Plan as
of the date of adoption of the Plan by the Board, is 1,896,551(1) Shares plus
(a) any reserved shares not issued or subject to outstanding grants under the
Company’s 2010 Equity Incentive Plan (the “Prior Plan”) on the Effective Date
(as defined below), (b) shares that are subject to stock options or other awards
granted under the Prior Plan that cease to be subject to such stock options or
other awards by forfeiture or otherwise after the Effective Date, (c) shares
issued under the Prior Plan before or after the Effective Date pursuant to the
exercise of stock options that are, after the Effective Date, forfeited,
(d) shares issued under the Prior Plan that are repurchased by the Company at
the original issue price, and (e) shares that are subject to stock options or
other awards under the Prior Plan that are used to pay the exercise price of an
option or withheld to satisfy the tax withholding obligations related to any
award.

 

2.2.                            Lapsed, Returned Awards.  Shares subject to
Awards, and Shares issued under the Plan under any Award, will again be
available for grant and issuance in connection with subsequent Awards under this
Plan to the extent such Shares:  (a) are subject to issuance upon exercise of an
Option or SAR granted under this Plan but which cease to be subject to the
Option or SAR for any reason other than exercise of the Option or SAR; (b) are
subject to Awards granted under this Plan that are forfeited or are repurchased
by the Company at the original issue price; (c) are subject to Awards granted
under this Plan that otherwise terminate without such Shares being issued; or
(d) are surrendered pursuant to an Exchange Program.  To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment will
not result in reducing the number of Shares available for issuance under the
Plan.  Shares used to pay the exercise price of an Award or withheld to satisfy
the tax withholding obligations related to an Award will become available for
future grant or sale under the Plan.

 

2.3.                            Minimum Share Reserve.  At all times the Company
shall reserve and keep available a sufficient number of Shares as shall be
required to satisfy the requirements of all outstanding Awards granted under
this Plan.

 

2.4.                            Automatic Share Reserve Increase.  The number of
Shares available for grant and issuance under the Plan shall be increased on
January 1, of each calendar year, by the lesser of (a) four percent (4%) of the
number of Shares issued and outstanding on each December 31 immediately prior to
the date of increase or (b) such number of Shares determined by the Board.

 

2.5.                            Limitations.  No more than 43,103,448 Shares
shall be issued pursuant to the exercise of ISOs.

 

2.6.                            Adjustment of Shares.  If the number of
outstanding Shares is changed by a stock dividend, extraordinary dividends or
distributions (whether in cash, shares or other property, other than a regular
cash dividend) recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification, spin-off or similar change in the capital
structure of the Company, without consideration,

 

--------------------------------------------------------------------------------

(1)         Share numbers referred to in this 2014 Equity Incentive Plan reflect
the 5.8-to-1 reverse stock split of the Company’s outstanding capital stock that
was effected on September 18, 2014.

 

--------------------------------------------------------------------------------


 

then (a) the number of Shares reserved for issuance and future grant under the
Plan set forth in Section 2.1, including shares reserved under sub-clauses
(a)-(e) of Section 2.1, (b) the Exercise Prices of and number of Shares subject
to outstanding Options and SARs, (c) the number of Shares subject to other
outstanding Awards, (d) the maximum number of shares that may be issued as ISOs
set forth in Section 2.5, (e) the maximum number of Shares that may be issued to
an individual or to a new Employee in any one calendar year set forth in
Section 3 and (f) the number of Shares that may be granted as Awards to
Non-Employee Directors as set forth in Section 12, shall be proportionately
adjusted, subject to any required action by the Board or the stockholders of the
Company and in compliance with applicable securities laws; provided that
fractions of a Share will not be issued.

 

3.                                      ELIGIBILITY.  ISOs may be granted only
to Employees.  All other Awards may be granted to Employees, Consultants,
Directors and Non-Employee Directors; provided such Consultants, Directors and
Non-Employee Directors render bona fide services not in connection with the
offer and sale of securities in a capital-raising transaction.  No Participant
will be eligible to receive an Award or Awards for more than 5,172,413 Shares in
any calendar year under this Plan except that new Employees of the Company or of
a Parent or Subsidiary of the Company are eligible to be granted up to a maximum
of an Award or Awards for 10,344,827 Shares in the calendar year in which they
commence their employment.

 

4.                                      ADMINISTRATION.

 

4.1.                            Committee Composition; Authority.  This Plan
will be administered by the Committee or by the Board acting as the Committee. 
Subject to the general purposes, terms and conditions of this Plan, and to the
direction of the Board, the Committee will have full power to implement and
carry out this Plan, except, however, the Board shall establish the terms for
the grant of an Award to Non-Employee Directors.  The Committee will have the
authority to:

 

(a)                                 construe and interpret this Plan, any Award
Agreement and any other agreement or document executed pursuant to this Plan;

 

(b)                                 prescribe, amend and rescind rules and
regulations relating to this Plan or any Award;

 

(c)                                  select persons to receive Awards;

 

(d)                                 determine the form and terms and conditions,
not inconsistent with the terms of the Plan, of any Award granted hereunder.
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may vest and be exercised (which may be based on
performance criteria) or settled, any vesting acceleration or waiver of
forfeiture restrictions, the method to satisfy tax withholding obligations or
any other tax liability legally due and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Committee will determine;

 

(e)                                  determine the number of Shares or other
consideration subject to Awards;

 

(f)                                   determine the Fair Market Value in good
faith and interpret the applicable provisions of this Plan and the definition of
Fair Market Value in connection with circumstances that impact the Fair Market
Value, if necessary;

 

(g)                                  determine whether Awards will be granted
singly, in combination with, in tandem with, in replacement of, or as
alternatives to, other Awards under this Plan or any other incentive or
compensation plan of the Company or any Parent or Subsidiary of the Company;

 

(h)                                 grant waivers of Plan or Award conditions;

 

2

--------------------------------------------------------------------------------


 

(i)                                     determine the vesting, exercisability
and payment of Awards;

 

(j)                                    correct any defect, supply any omission
or reconcile any inconsistency in this Plan, any Award or any Award Agreement;

 

(k)                                 determine whether an Award has been earned;

 

(l)                                     determine the terms and conditions of
any, and to institute any Exchange Program;

 

(m)                             reduce or waive any criteria with respect to
Performance Factors;

 

(n)                                 adjust Performance Factors to take into
account changes in law and accounting or tax rules as the Committee deems
necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships provided that
such adjustments are consistent with the regulations promulgated under
Section 162(m) of the Code with respect to persons whose compensation is subject
to Section 162(m) of the Code;

 

(o)                                 adopt terms and conditions, rules and/or
procedures (including the adoption of any subplan under this Plan) relating to
the operation and administration of the Plan to accommodate requirements of
local law and procedures outside of the United States;

 

(p)                                 make all other determinations necessary or
advisable for the administration of this Plan; and

 

(q)                                 delegate any of the foregoing to a
subcommittee consisting of one or more executive officers pursuant to a specific
delegation as permitted by applicable law, including Section 157(c) of the
Delaware General Corporation Law.

 

4.2.                            Committee Interpretation and Discretion.  Any
determination made by the Committee with respect to any Award shall be made in
its sole discretion at the time of grant of the Award or, unless in
contravention of any express term of the Plan or Award, at any later time, and
such determination shall be final and binding on the Company and all persons
having an interest in any Award under the Plan.  Any dispute regarding the
interpretation of the Plan or any Award Agreement shall be submitted by the
Participant or Company to the Committee for review.  The resolution of such a
dispute by the Committee shall be final and binding on the Company and the
Participant.  The Committee may delegate to one or more executive officers the
authority to review and resolve disputes with respect to Awards held by
Participants who are not Insiders, and such resolution shall be final and
binding on the Company and the Participant.

 

4.3.                            Section 162(m) of the Code and Section 16 of the
Exchange Act.  When necessary or desirable for an Award to qualify as
“performance-based compensation” under Section 162(m) of the Code the Committee
shall include at least two persons who are “outside directors” (as defined under
Section 162(m) of the Code) and at least two (or a majority if more than two
then serve on the Committee) such “outside directors” shall approve the grant of
such Award and timely determine (as applicable) the Performance Period and any
Performance Factors upon which vesting or settlement of any portion of such
Award is to be subject. When required by Section 162(m) of the Code, prior to
settlement of any such Award at least two (or a majority if more than two then
serve on the Committee) such “outside directors” then serving on the Committee
shall determine and certify in writing the extent to which such Performance
Factors have been timely achieved and the extent to which the Shares subject to
such Award have thereby been earned. Awards granted to Participants who are
subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act).  With respect to Participants whose
compensation is subject to Section 162(m) of the Code, and provided that such
adjustments are consistent with the regulations promulgated under
Section 162(m) of the Code, the Committee may adjust the

 

3

--------------------------------------------------------------------------------


 

performance goals to account for changes in law and accounting and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships, including without limitation (a) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (b) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(c) a change in accounting standards required by generally accepted accounting
principles.

 

4.4.                            Documentation.  The Award Agreement for a given
Award, the Plan and any other documents may be delivered to, and accepted by, a
Participant or any other person in any manner (including electronic distribution
or posting) that meets applicable legal requirements.

 

4.5.                            Foreign Award Recipients.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws and
practices in other countries in which the Company and its Subsidiaries operate
or have employees or other individuals eligible for Awards, the Committee, in
its sole discretion, shall have the power and authority to:  (a) determine which
Subsidiaries and Affiliates shall be covered by the Plan; (b) determine which
individuals outside the United States are eligible to participate in the Plan,
which may include individuals who provide services to the Company, Subsidiary or
Affiliate under an agreement with a foreign nation or agency; (c) modify the
terms and conditions of any Award granted to individuals outside the United
States or foreign nationals to comply with applicable foreign laws, policies,
customs and practices; (d) establish subplans and modify exercise procedures and
other terms and procedures, to the extent the Committee determines such actions
to be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in
Section 2.1 hereof; and (e) take any action, before or after an Award is made,
that the Committee determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals. 
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the Exchange Act or any other
applicable United States securities law, the Code, or any other applicable
United States governing statute or law.

 

5.                                      OPTIONS.  An Option is the right but not
the obligation to purchase a Share, subject to certain conditions, if
applicable.  The Committee may grant Options to eligible Employees, Consultants
and Directors and will determine whether such Options will be Incentive Stock
Options within the meaning of the Code (“ISOs”) or Nonqualified Stock Options
(“NSOs”), the number of Shares subject to the Option, the Exercise Price of the
Option, the period during which the Option may vest and be exercised, and all
other terms and conditions of the Option, subject to the following terms of this
section.

 

5.1.                            Option Grant.  Each Option granted under this
Plan will identify the Option as an ISO or an NSO.  An Option may be, but need
not be, awarded upon satisfaction of such Performance Factors during any
Performance Period as are set out in advance in the Participant’s individual
Award Agreement.  If the Option is being earned upon the satisfaction of
Performance Factors, then the Committee will: (a) determine the nature, length
and starting date of any Performance Period for each Option; and (b) select from
among the Performance Factors to be used to measure the performance, if any. 
Performance Periods may overlap and Participants may participate simultaneously
with respect to Options that are subject to different performance goals and
other criteria.

 

5.2.                            Date of Grant.  The date of grant of an Option
will be the date on which the Committee makes the determination to grant such
Option, or a specified future date.  The Award Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.

 

5.3.                            Exercise Period.  Options may be vested and
exercisable within the times or upon the conditions as set forth in the Award
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and

 

4

--------------------------------------------------------------------------------


 

provided further that no ISO granted to a person who, at the time the ISO is
granted, directly or by attribution owns more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
Parent or Subsidiary of the Company (“Ten Percent Stockholder”) will be
exercisable after the expiration of five (5) years from the date the ISO is
granted.  The Committee also may provide for Options to become exercisable at
one time or from time to time, periodically or otherwise, in such number of
Shares or percentage of Shares as the Committee determines.

 

5.4.                            Exercise Price.  The Exercise Price of an Option
will be determined by the Committee when the Option is granted; provided that:
(a) the Exercise Price of an Option will be not less than one hundred percent
(100%) of the Fair Market Value of the Shares on the date of grant and (b) the
Exercise Price of any ISO granted to a Ten Percent Stockholder will not be less
than one hundred ten percent (110%) of the Fair Market Value of the Shares on
the date of grant.  Payment for the Shares purchased may be made in accordance
with Section 11 and the Award Agreement and in accordance with any procedures
established by the Company.

 

5.5.                            Method of Exercise.  Any Option granted
hereunder will be vested and exercisable according to the terms of the Plan and
at such times and under such conditions as determined by the Committee and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.  An Option will be deemed exercised when the Company receives: (a) notice
of exercise (in such form as the Committee may specify from time to time) from
the person entitled to exercise the Option (and/or via electronic execution
through the authorized third party administrator), and (b) full payment for the
Shares with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Committee and permitted by the Award Agreement and the
Plan. Shares issued upon exercise of an Option will be issued in the name of the
Participant. Until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Shares, notwithstanding the exercise
of the Option. The Company will issue (or cause to be issued) such Shares
promptly after the Option is exercised.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 2.6 of the Plan. Exercising an
Option in any manner will decrease the number of Shares thereafter available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised.

 

5.6.                            Termination of Service.  If the Participant’s
Service terminates for any reason except for Cause or the Participant’s death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable by the Participant on
the date Participant’s Service terminates no later than three (3) months after
the date Participant’s Service terminates (or such shorter or longer time period
as may be determined by the Committee, with any exercise beyond three (3) months
after the date Participant’s Service terminates deemed to be the exercise of an
NSO), but in any event no later than the expiration date of the Options.

 

(a)                                 Death.  If the Participant’s Service
terminates because of the Participant’s death (or the Participant dies within
three (3) months after Participant’s Service terminates other than for Cause or
because of the Participant’s Disability), then the Participant’s Options may be
exercised only to the extent that such Options would have been exercisable by
the Participant on the date Participant’s Service terminates and must be
exercised by the Participant’s legal representative, or authorized assignee, no
later than twelve (12) months after the date Participant’s Service terminates
(or such shorter time period or longer time periodas may be determined by the
Committee), but in any event no later than the expiration date of the Options.

 

(b)                                 Disability.  If the Participant’s Service
terminates because of the Participant’s Disability, then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the date Participant’s Service terminates and
must be exercised by the Participant (or the Participant’s legal representative
or authorized assignee) no later than

 

5

--------------------------------------------------------------------------------


 

twelve (12) months after the date Participant’s Service terminates (or such
shorter or longer time period as may be determined by the Committee, with any
exercise beyond (a) three (3) months after the date Participant’s Service
terminates when the termination of Service is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the date Participant’s Service terminates when the
termination of Service is for a Disability that is a “permanent and total
disability” as defined in Section 22(e)(3) of the Code, deemed to be exercise of
an NSO), but in any event no later than the expiration date of the Options.

 

(c)                                  Cause.  If the Participant is terminated
for Cause, then Participant’s Options shall expire on such Participant’s date of
termination of Service, or at such later time and on such conditions as are
determined by the Committee, but in any no event later than the expiration date
of the Options.  Unless otherwise provided in the Award Agreement, Cause shall
have the meaning set forth in the Plan.

 

5.7.                            Limitations on Exercise.  The Committee may
specify a minimum number of Shares that may be purchased on any exercise of an
Option, provided that such minimum number will not prevent any Participant from
exercising the Option for the full number of Shares for which it is then
exercisable.

 

5.8.                            Limitations on ISOs.  With respect to Awards
granted as ISOs, to the extent that the aggregate Fair Market Value of the
Shares with respect to which such ISOs are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
Parent or Subsidiary) exceeds one hundred thousand dollars ($100,000), such
Options will be treated as NSOs. For purposes of this Section 5.8, ISOs will be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.  In the event that the Code or the regulations
promulgated thereunder are amended after the Effective Date to provide for a
different limit on the Fair Market Value of Shares permitted to be subject to
ISOs, such different limit will be automatically incorporated herein and will
apply to any Options granted after the effective date of such amendment.

 

5.9.                            Modification, Extension or Renewal.  The
Committee may modify, extend or renew outstanding Options and authorize the
grant of new Options in substitution therefor, provided that any such action may
not, without the written consent of a Participant, impair any of such
Participant’s rights under any Option previously granted.  Any outstanding ISO
that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.  Subject to Section 18 of this Plan,
by written notice to affected Participants, the Committee may reduce the
Exercise Price of outstanding Options without the consent of such Participants;
provided, however, that the Exercise Price may not be reduced below the Fair
Market Value on the date the action is taken to reduce the Exercise Price.

 

5.10.                     No Disqualification.  Notwithstanding any other
provision in this Plan, no term of this Plan relating to ISOs will be
interpreted, amended or altered, nor will any discretion or authority granted
under this Plan be exercised, so as to disqualify this Plan under Section 422 of
the Code or, without the consent of the Participant affected, to disqualify any
ISO under Section 422 of the Code.

 

6.                                      RESTRICTED STOCK AWARDS.  A Restricted
Stock Award is an offer by the Company to sell to an eligible Employee,
Consultant, or Director Shares that are subject to restrictions (“Restricted
Stock”).  The Committee will determine to whom an offer will be made, the number
of Shares the Participant may purchase, the Purchase Price, the restrictions
under which the Shares will be subject and all other terms and conditions of the
Restricted Stock Award, subject to the Plan.

 

6.1.                            Restricted Stock Purchase Agreement.  All
purchases under a Restricted Stock Award will be evidenced by an Award
Agreement.  Except as may otherwise be provided in an Award Agreement, a
Participant accepts a Restricted Stock Award by signing and delivering to the
Company an Award Agreement with full payment of the Purchase Price, within
thirty (30) days from the date the Award Agreement was delivered to the
Participant.  If the Participant does not accept such Award within

 

6

--------------------------------------------------------------------------------


 

thirty (30) days, then the offer of such Restricted Stock Award will terminate,
unless the Committee determines otherwise.

 

6.2.                            Purchase Price.  The Purchase Price for a
Restricted Stock Award will be determined by the Committee and may be less than
Fair Market Value on the date the Restricted Stock Award is granted.  Payment of
the Purchase Price must be made in accordance with Section 11 of the Plan, and
the Award Agreement and in accordance with any procedures established by the
Company.

 

6.3.                            Terms of Restricted Stock Awards.  Restricted
Stock Awards will be subject to such restrictions as the Committee may impose or
are required by law.  These restrictions may be based on completion of a
specified number of years of service with the Company or upon completion of
Performance Factors, if any, during any Performance Period as set out in advance
in the Participant’s Award Agreement.  Prior to the grant of a Restricted Stock
Award, the Committee shall: (a) determine the nature, length and starting date
of any Performance Period for the Restricted Stock Award; (b) select from among
the Performance Factors to be used to measure performance goals, if any; and
(c) determine the number of Shares that may be awarded to the Participant. 
Performance Periods may overlap and a Participant may participate simultaneously
with respect to Restricted Stock Awards that are subject to different
Performance Periods and having different performance goals and other criteria.

 

6.4.                            Termination of Service.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on such date
Participant’s Service terminates (unless determined otherwise by the Committee).

 

7.                                      STOCK BONUS AWARDS.  A Stock Bonus Award
is an award to an eligible Employee, Consultant, or Director of Shares for
Services to be rendered or for past Services already rendered to the Company or
any Parent or Subsidiary.  All Stock Bonus Awards shall be made pursuant to an
Award Agreement.  No payment from the Participant will be required for Shares
awarded pursuant to a Stock Bonus Award.

 

7.1.                            Terms of Stock Bonus Awards.  The Committee will
determine the number of Shares to be awarded to the Participant under a Stock
Bonus Award and any restrictions thereon.  These restrictions may be based upon
completion of a specified number of years of service with the Company or upon
satisfaction of performance goals based on Performance Factors during any
Performance Period as set out in advance in the Participant’s Stock Bonus
Agreement.  Prior to the grant of any Stock Bonus Award the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Stock Bonus Award; (b) select from among the Performance Factors to be used
to measure performance goals; and (c) determine the number of Shares that may be
awarded to the Participant.  Performance Periods may overlap and a Participant
may participate simultaneously with respect to Stock Bonus Awards that are
subject to different Performance Periods and different performance goals and
other criteria.

 

7.2.                            Form of Payment to Participant.  Payment may be
made in the form of cash, whole Shares, or a combination thereof, based on the
Fair Market Value of the Shares earned under a Stock Bonus Award on the date of
payment, as determined in the sole discretion of the Committee.

 

7.3.                            Termination of Service.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on such date
Participant’s Service terminates (unless determined otherwise by the Committee).

 

8.                                      STOCK APPRECIATION RIGHTS.  A Stock
Appreciation Right (“SAR”) is an award to an eligible Employee, Consultant, or
Director that may be settled in cash, or Shares (which may consist of Restricted
Stock), having a value equal to (a) the difference between the Fair Market Value
on the date of exercise over the Exercise Price multiplied by (b) the number of
Shares with respect to which the SAR is

 

7

--------------------------------------------------------------------------------


 

being settled (subject to any maximum number of Shares that may be issuable as
specified in an Award Agreement).  All SARs shall be made pursuant to an Award
Agreement.

 

8.1.                            Terms of SARs.  The Committee will determine the
terms of each SAR including, without limitation: (a) the number of Shares
subject to the SAR; (b) the Exercise Price and the time or times during which
the SAR may be settled; (c) the consideration to be distributed on settlement of
the SAR; and (d) the effect of the Participant’s termination of Service on each
SAR.  The Exercise Price of the SAR will be determined by the Committee when the
SAR is granted, and may not be less than Fair Market Value.  A SAR may be
awarded upon satisfaction of Performance Factors, if any, during any Performance
Period as are set out in advance in the Participant’s individual Award
Agreement.  If the SAR is being earned upon the satisfaction of Performance
Factors, then the Committee will: (x) determine the nature, length and starting
date of any Performance Period for each SAR; and (y) select from among the
Performance Factors to be used to measure the performance, if any.  Performance
Periods may overlap and Participants may participate simultaneously with respect
to SARs that are subject to different Performance Factors and other criteria.

 

8.2.                            Exercise Period and Expiration Date.  A SAR will
be exercisable within the times or upon the occurrence of events determined by
the Committee and set forth in the Award Agreement governing such SAR.  The SAR
Agreement shall set forth the expiration date; provided that no SAR will be
exercisable after the expiration of ten (10) years from the date the SAR is
granted.  The Committee may also provide for SARs to become exercisable at one
time or from time to time, periodically or otherwise (including, without
limitation, upon the attainment during a Performance Period of performance goals
based on Performance Factors), in such number of Shares or percentage of the
Shares subject to the SAR as the Committee determines.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on the date
Participant’s Service terminates (unless determined otherwise by the
Committee).  Notwithstanding the foregoing, the rules of Section 5.6 also will
apply to SARs.

 

8.3.                            Form of Settlement.  Upon exercise of a SAR, a
Participant will be entitled to receive payment from the Company in an amount
determined by multiplying (a) the difference between the Fair Market Value of a
Share on the date of exercise over the Exercise Price; times (b) the number of
Shares with respect to which the SAR is exercised. At the discretion of the
Committee, the payment from the Company for the SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof.  The portion of a
SAR being settled may be paid currently or on a deferred basis with such
interest or dividend equivalent, if any, as the Committee determines, provided
that the terms of the SAR and any deferral satisfy the requirements of
Section 409A of the Code.

 

8.4.                            Termination of Service.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on such date
Participant’s Service terminates (unless determined otherwise by the Committee).

 

9.                                      RESTRICTED STOCK UNITS.  A Restricted
Stock Unit (“RSU”) is an award to an eligible Employee, Consultant, or Director
covering a number of Shares that may be settled in cash, or by issuance of those
Shares (which may consist of Restricted Stock).  All RSUs shall be made pursuant
to an Award Agreement.

 

9.1.                            Terms of RSUs.  The Committee will determine the
terms of an RSU including, without limitation: (a) the number of Shares subject
to the RSU; (b) the time or times during which the RSU may be settled; (c) the
consideration to be distributed on settlement; and (d) the effect of the
Participant’s termination of Service on each RSU.  An RSU may be awarded upon
satisfaction of such performance goals based on Performance Factors during any
Performance Period as are set out in advance in the Participant’s Award
Agreement.  If the RSU is being earned upon satisfaction of Performance Factors,
then the Committee will: (x) determine the nature, length and starting date of
any Performance Period for the RSU; (y) select from among the Performance
Factors to be used to measure the performance, if any; and (z) determine the
number of Shares deemed subject to the RSU.  Performance Periods may overlap

 

8

--------------------------------------------------------------------------------


 

and participants may participate simultaneously with respect to RSUs that are
subject to different Performance Periods and different performance goals and
other criteria.

 

9.2.                            Form and Timing of Settlement.  Payment of
earned RSUs shall be made as soon as practicable after the date(s) determined by
the Committee and set forth in the Award Agreement. The Committee, in its sole
discretion, may settle earned RSUs in cash, Shares, or a combination of both.
 The Committee may also permit a Participant to defer payment under a RSU to a
date or dates after the RSU is earned provided that the terms of the RSU and any
deferral satisfy the requirements of Section 409A of the Code.

 

9.3.                            Termination of Service.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on such date
Participant’s Service terminates (unless determined otherwise by the Committee).

 

10.                               PERFORMANCE AWARDS.  A Performance Award is an
award to an eligible Employee, Consultant, or Director of a cash bonus or an
award of Performance Shares denominated in Shares that may be settled in cash,
or by issuance of those Shares (which may consist of Restricted Stock).  Grants
of Performance Awards shall be made pursuant to an Award Agreement.

 

10.1.                     Terms of Performance Shares.  The Committee will
determine, and each Award Agreement shall set forth, the terms of each
Performance Award including, without limitation: (a) the amount of any cash
bonus, (b) the number of Shares deemed subject to an award of Performance
Shares; (c) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(d) the consideration to be distributed on settlement, and (e) the effect of the
Participant’s termination of Service on each Performance Award.  In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares.  Prior to settlement the
Committee shall determine the extent to which Performance Awards have been
earned.  Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Awards that are subject to different
Performance Periods and different performance goals and other criteria.  No
Participant will be eligible to receive more than $10,000,000 in Performance
Awards in any calendar year under this Plan.

 

10.2.                     Value, Earning and Timing of Performance Shares.  Each
Performance Share will have an initial value equal to the Fair Market Value of a
Share on the date of grant.  After the applicable Performance Period has ended,
the holder of Performance Shares will be entitled to receive a payout of the
number of Performance Shares earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Factors or other vesting provisions have been achieved. The
Committee, in its sole discretion, may pay earned Performance Shares in the form
of cash, in Shares (which have an aggregate Fair Market Value equal to the value
of the earned Performance Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

10.3.                     Termination of Service.  Except as may be set forth in
the Participant’s Award Agreement, vesting ceases on the date Participant’s
Service terminates (unless determined otherwise by the Committee).

 

11.                               PAYMENT FOR SHARE PURCHASES.  Payment from a
Participant for Shares purchased pursuant to this Plan may be made in cash or by
check or, where expressly approved for the Participant by the Committee and
where permitted by law (and to the extent not otherwise set forth in the
applicable Award Agreement):

 

(a)                                 by cancellation of indebtedness of the
Company to the Participant;

 

9

--------------------------------------------------------------------------------


 

(b)                                 by surrender of shares of the Company held
by the Participant that have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Award will be
exercised or settled;

 

(c)                                  by waiver of compensation due or accrued to
the Participant for services rendered or to be rendered to the Company or a
Parent or Subsidiary of the Company;

 

(d)                                 by consideration received by the Company
pursuant to a broker-assisted or other form of cashless exercise program
implemented by the Company in connection with the Plan;

 

(e)                                  by any combination of the foregoing; or

 

(f)                                   by any other method of payment as is
permitted by applicable law.

 

12.                               GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee
Directors are eligible to receive any type of Award offered under this Plan
except ISOs.  Awards pursuant to this Section 12 may be automatically made
pursuant to policy adopted by the Board, or made from time to time as determined
in the discretion of the Board.  The aggregate number of Shares subject to
Awards granted to a Non-Employee Director pursuant to this Section 12 in any
calendar year shall not exceed 172,413; provided, however, that this maximum
number can later be increased by the Board effective for the calendar year next
commencing thereafter without further stockholder approval.

 

12.1.                     Eligibility.  Awards pursuant to this Section 12 shall
be granted only to Non-Employee Directors.  A Non-Employee Director who is
elected or re-elected as a member of the Board will be eligible to receive an
Award under this Section 12.

 

12.2.                     Vesting, Exercisability and Settlement.  Except as set
forth in Section 21, Awards shall vest, become exercisable and be settled as
determined by the Board.  With respect to Options and SARs, the exercise price
granted to Non-Employee Directors shall not be less than the Fair Market Value
of the Shares at the time that such Option or SAR is granted.

 

12.3.                     Election to receive Awards in Lieu of Cash.  A
Non-Employee Director may elect to receive his or her annual retainer payments
and/or meeting fees from the Company in the form of cash or Awards or a
combination thereof, as determined by the Committee.  Such Awards shall be
issued under the Plan.  An election under this Section 12.3 shall be filed with
the Company on the form prescribed by the Company.

 

13.                               WITHHOLDING TAXES.

 

13.1.                     Withholding Generally.  Whenever Shares are to be
issued in satisfaction of Awards granted under this Plan or the applicable tax
event occurs, the Company may require the Participant to remit to the Company,
or to the Parent or Subsidiary employing the Participant, an amount sufficient
to satisfy applicable U.S. federal, state, local and international withholding
tax requirements or any other tax or social insurance liability legally due from
the Participant prior to the delivery of Shares pursuant to exercise or
settlement of any Award.  Whenever payments in satisfaction of Awards granted
under this Plan are to be made in cash, such payment will be net of an amount
sufficient to satisfy applicable U.S. federal, state, local and international
withholding tax or social insurance requirements or any other tax liability
legally due from the Participant.  The Fair Market Value of the Shares will be
determined as of the date that the taxes are required to be withheld and such
Shares will be valued based on the value of the actual trade or, if there is
none, the Fair Market Value of the Shares as of the previous trading day.

 

13.2.                     Stock Withholding.  The Committee, or its delegate(s),
as permitted by applicable law, in its sole discretion and pursuant to such
procedures as it may specify from time to time and to limitations of local law,
may require or permit a Participant to satisfy such tax withholding obligation
or any other

 

10

--------------------------------------------------------------------------------


 

tax liability legally due from the Participant, in whole or in part by (without
limitation) (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum amount
required to be withheld or (d) withholding from the proceeds of the sale of
otherwise deliverable Shares acquired pursuant to an Award either through a
voluntary sale or through a mandatory sale arranged by the Company.

 

14.                               TRANSFERABILITY.

 

14.1.                     Transfer Generally.  Unless determined otherwise by
the Committee or pursuant to Section 14.2, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution.  If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate.  All Awards shall be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.

 

14.2.                     Award Transfer Program.  Notwithstanding any contrary
provision of the Plan, the Committee shall have all discretion and authority to
determine and implement the terms and conditions of any Award Transfer Program
instituted pursuant to this Section 14.2 and shall have the authority to amend
the terms of any Award participating, or otherwise eligible to participate in,
the Award Transfer Program, including (but not limited to) the authority to
(a) amend (including to extend) the expiration date, post-termination exercise
period and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued service to the
Company or its Parent or any Subsidiary, (c) amend the permissible payment
methods with respect to the exercise or purchase of any such Award, (d) amend
the adjustments to be implemented in the event of changes in the capitalization
and other similar events with respect to such Award, and (e) make such other
changes to the terms of such Award as the Committee deems necessary or
appropriate in its sole discretion.

 

15.                               PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON
SHARES.

 

15.1.                     Voting and Dividends.  No Participant will have any of
the rights of a stockholder with respect to any Shares until the Shares are
issued to the Participant, except for any Dividend Equivalent Rights permitted
by an applicable Award Agreement. Any Dividend Equivalent Rights shall be
subject to the same vesting or performance conditions as the underlying Award. 
In addition, the Committee may provide that any Dividend Equivalent Rights
permitted by an applicable Award Agreement shall be deemed to have been
reinvested in additional Shares or otherwise reinvested. After Shares are issued
to the Participant, the Participant will be a stockholder and have all the
rights of a stockholder with respect to such Shares, including the right to vote
and receive all dividends or other distributions made or paid with respect to
such Shares; provided, that if such Shares are Restricted Stock, then any new,
additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Restricted Stock; provided, further,
that the Participant will have no right to retain such stock dividends or stock
distributions with respect to Shares that are repurchased at the Participant’s
Purchase Price or Exercise Price, as the case may be, pursuant to Section 15.2.

 

15.2.                     Restrictions on Shares.  At the discretion of the
Committee, the Company may reserve to itself and/or its assignee(s) a right to
repurchase (a “Right of Repurchase”) a portion of any or all Unvested Shares
held by a Participant following such Participant’s termination of Service at any
time within ninety (90) days (or such longer or shorter time determined by the
Committee) after the later of the date Participant’s Service terminates and the
date the Participant purchases Shares under this Plan, for

 

11

--------------------------------------------------------------------------------


 

cash and/or cancellation of purchase money indebtedness, at the Participant’s
Purchase Price or Exercise Price, as the case may be.

 

16.                               CERTIFICATES.  All Shares or other securities
whether or not certificated, delivered under this Plan will be subject to such
stock transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable U.S.
federal, state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted and any non-U.S. exchange controls or
securities law restrictions to which the Shares are subject.

 

17.                               ESCROW; PLEDGE OF SHARES.  To enforce any
restrictions on a Participant’s Shares, the Committee may require the
Participant to deposit all certificates representing Shares, together with stock
powers or other instruments of transfer approved by the Committee, appropriately
endorsed in blank, with the Company or an agent designated by the Company to
hold in escrow until such restrictions have lapsed or terminated, and the
Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates.  Any Participant who is permitted to execute a
promissory note as partial or full consideration for the purchase of Shares
under this Plan will be required to pledge and deposit with the Company all or
part of the Shares so purchased as collateral to secure the payment of the
Participant’s obligation to the Company under the promissory note; provided,
however, that the Committee may require or accept other or additional forms of
collateral to secure the payment of such obligation and, in any event, the
Company will have full recourse against the Participant under the promissory
note notwithstanding any pledge of the Participant’s Shares or other
collateral.  In connection with any pledge of the Shares, the Participant will
be required to execute and deliver a written pledge agreement in such form as
the Committee will from time to time approve.  The Shares purchased with the
promissory note may be released from the pledge on a pro rata basis as the
promissory note is paid.

 

18.                               REPRICING; EXCHANGE AND BUYOUT OF AWARDS. 
Without prior stockholder approval the Committee may (a) reprice Options or SARs
(and where such repricing is a reduction in the Exercise Price of outstanding
Options or SARs, the consent of the affected Participants is not required
provided written notice is provided to them, notwithstanding any adverse tax
consequences to them arising from the repricing), and (b) with the consent of
the respective Participants (unless not required pursuant to Section 5.9 of the
Plan), pay cash or issue new Awards in exchange for the surrender and
cancellation of any, or all, outstanding Awards.

 

19.                               SECURITIES LAW AND OTHER REGULATORY
COMPLIANCE.  An Award will not be effective unless such Award is in compliance
with all applicable U.S. and foreign federal and state securities and exchange
control laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. 
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior to:
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal or foreign law
or ruling of any governmental body that the Company determines to be necessary
or advisable.  The Company will be under no obligation to register the Shares
with the SEC or to effect compliance with the registration, qualification or
listing requirements of any foreign or state securities laws, exchange control
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.

 

20.                               NO OBLIGATION TO EMPLOY.  Nothing in this Plan
or any Award granted under this Plan will confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Parent, Subsidiary or Affiliate or limit
in any way the right of the Company or any Parent, Subsidiary or Affiliate to
terminate Participant’s employment or other relationship at any time.

 

12

--------------------------------------------------------------------------------


 

21.                               CORPORATE TRANSACTIONS.

 

21.1.                     Assumption or Replacement of Awards by Successor.  In
the event of a Corporate Transaction, any or all outstanding Awards may be
assumed or replaced by the successor corporation, which assumption or
replacement shall be binding on all Participants.  In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to stockholders (after
taking into account the existing provisions of the Awards).  The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participant, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant.  In the event such
successor or acquiring corporation (if any) refuses to assume, convert, replace
or substitute Awards, as provided above, pursuant to a Corporate Transaction,
then notwithstanding any other provision in this Plan to the contrary, such
Awards shall have their vesting accelerate as to all shares subject to such
Award (and any applicable right of repurchase fully lapse) immediately prior to
the Corporate Transaction.  In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such period. 
Awards need not be treated similarly in a Corporate Transaction.

 

21.2.                     Assumption of Awards by the Company.  The Company,
from time to time, also may substitute or assume outstanding awards granted by
another company, whether in connection with an acquisition of such other company
or otherwise, by either; (a) granting an Award under this Plan in substitution
of such other company’s award; or (b) assuming such award as if it had been
granted under this Plan if the terms of such assumed award could be applied to
an Award granted under this Plan.  Such substitution or assumption will be
permissible if the holder of the substituted or assumed award would have been
eligible to be granted an Award under this Plan if the other company had applied
the rules of this Plan to such grant.  In the event the Company assumes an award
granted by another company, the terms and conditions of such award will remain
unchanged (except that the Purchase Price or the Exercise Price, as the case may
be, and the number and nature of Shares issuable upon exercise or settlement of
any such Award will be adjusted appropriately pursuant to Section 424(a) of the
Code).  In the event the Company elects to grant a new Option in substitution
rather than assuming an existing option, such new Option may be granted with a
similarly adjusted Exercise Price.

 

21.3.                     Non-Employee Directors’ Awards.  Notwithstanding any
provision to the contrary herein, in the event of a Corporate Transaction, the
vesting of all Awards granted to Non-Employee Directors shall accelerate and
such Awards shall become exercisable (as applicable) in full prior to the
consummation of such event at such times and on such conditions as the Committee
determines.

 

22.                               ADOPTION AND STOCKHOLDER APPROVAL.  This Plan
shall be submitted for the approval of the Company’s stockholders, consistent
with applicable laws, within twelve (12) months before or after the date this
Plan is adopted by the Board.

 

23.                               TERM OF PLAN/GOVERNING LAW.  Unless earlier
terminated as provided herein, this Plan will become effective on the Effective
Date and will terminate ten (10) years from the date this Plan is adopted by the
Board.  This Plan and all Awards granted hereunder shall be governed by and
construed in accordance with the laws of the State of California (excluding its
conflict of law rules).

 

24.                               AMENDMENT OR TERMINATION OF PLAN.  The Board
may at any time terminate or amend this Plan in any respect, including, without
limitation, amendment of any form of Award Agreement or instrument to be
executed pursuant to this Plan; provided, however, that the Board will not,
without the approval of the stockholders of the Company, amend this Plan in any
manner that requires

 

13

--------------------------------------------------------------------------------


 

such stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

 

25.                               NONEXCLUSIVITY OF THE PLAN.  Neither the
adoption of this Plan by the Board, the submission of this Plan to the
stockholders of the Company for approval, nor any provision of this Plan will be
construed as creating any limitations on the power of the Board to adopt such
additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of stock awards and bonuses otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

26.                               INSIDER TRADING POLICY.  Each Participant who
receives an Award shall comply with any policy adopted by the Company from time
to time covering transactions in the Company’s securities by Employees, officers
and/or directors of the Company.

 

27.                               ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR
RECOUPMENT POLICY.   All Awards, subject to applicable law, shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Participant’s
employment or other service with the Company that is applicable to executive
officers, employees, directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law,
may require the cancellation of outstanding Awards and the recoupment of any
gains realized with respect to Awards.

 

28.                               DEFINITIONS.  As used in this Plan, and except
as elsewhere defined herein, the following terms will have the following
meanings:

 

28.1.                     “Affiliate” means (i) any entity that, directly or
indirectly, is controlled by, controls or is under common control with, the
Company and (ii) any entity in which the Company has a significant equity
interest, in either case as determined by the Committee, whether now or
hereafter existing.

 

28.2.                     “Award” means any award under the Plan, including any
Option, Restricted Stock, Stock Bonus, Stock Appreciation Right, Restricted
Stock Unit or award of Performance Shares.

 

28.3.                     “Award Agreement” means, with respect to each Award,
the written or electronic agreement between the Company and the Participant
setting forth the terms and conditions of the Award, and country-specific
appendix thereto for grants to non-U.S. Participants, which shall be in
substantially a form (which need not be the same for each Participant) that the
Committee (or in the case of Award agreements that are not used for Insiders,
the Committee’s delegate(s)) has from time to time approved, and will comply
with and be subject to the terms and conditions of this Plan.

 

28.4.                     “Award Transfer Program” means any program instituted
by the Committee which would permit Participants the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity approved
by the Committee.

 

28.5.                     “Board” means the Board of Directors of the Company.

 

28.6.                     “Cause” means termination of Service because of
(a) any willful, material violation by the Participant of any law or regulation
applicable to the business of the Company or a Parent, Subsidiary or Affiliate
of the Company, the Participant’s conviction for, or guilty plea to, a felony or
a crime involving moral turpitude, or any willful perpetration by the
Participant of a common law fraud, (b) the Participant’s commission of an act of
personal dishonesty which involves personal profit in connection with the
Company or any other entity having a business relationship with the Company,
(c) any material breach by the Participant of any provision of any agreement or
understanding between the Company or any Parent, Subsidiary or Affiliate of the
Company and the Participant regarding the terms of the Participant’s Service,
including without limitation, the willful and continued failure or refusal of
the

 

14

--------------------------------------------------------------------------------


 

Participant to perform the material duties required of such Participant as an
Employee, Officer, Director, Non-Employee Director or Consultant of the Company
or a Parent, Subsidiary or Affiliate of the Company, other than as a result of
having a Disability, or a breach of any applicable invention assignment and
confidentiality agreement or similar agreement between the Company or a Parent,
Subsidiary or Affiliate of the Company and the Participant, (d) Participant’s
disregard of the policies of the Company or any Parent, Subsidiary or Affiliate
of the Company so as to cause loss, damage or injury to the property, reputation
or employees of the Company or a Parent, Subsidiary or Affiliate of the Company,
or (e) any other misconduct by the Participant which is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or a Parent, Subsidiary or Affiliate of the Company.
The determination as to whether a Participant is being terminated for Cause
shall be made in good faith by the Company and shall be final and binding on the
Participant.  The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time as provided in Section 20 above, and the term “Company” will be
interpreted to include any Affiliate, Subsidiary or Parent, as appropriate.
Notwithstanding the foregoing, the foregoing definition of “Cause” may, in part
or in whole, be modified or replaced in each individual employment agreement or
Award Agreement with any Participant, provided that such document supersedes the
definition provided in this Section 28.6.

 

28.7.                     “Code” means the United States Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder.

 

28.8.                     “Committee” means the Compensation Committee of the
Board or those persons to whom administration of the Plan, or part of the Plan,
has been delegated as permitted by law.

 

28.9.                     “Common Stock” means the common stock of the Company.

 

28.10.              “Company” means Dermira, Inc., or any successor corporation.

 

28.11.              “Consultant” means any natural person, including an advisor
or independent contractor, engaged by the Company or a Parent, Subsidiary or
Affiliate to render services to such entity.

 

28.12.              “Corporate Transaction” means the occurrence of any of the
following events: (a) any “Person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; provided,
however, that for purposes of this subclause (a) the acquisition of additional
securities by any one Person who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company will not be
considered a Corporate Transaction; (b) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(c) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; (d) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company) or (e) a change in the effective control of
the Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by member of the Board whose
appointment or election is not endorsed by as majority of the members of the
Board prior to the date of the appointment or election.  For purpose of this
subclause (e), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Corporate Transaction.  For purposes of this
definition, Persons will be considered to be acting as a

 

15

--------------------------------------------------------------------------------


 

group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.  Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount shall become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.

 

28.13.              “Director” means a member of the Board.

 

28.14.              “Disability” means in the case of incentive stock options,
total and permanent disability as defined in Section 22(e)(3) of the Code and in
the case of other Awards, that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

28.15.              “Dividend Equivalent Right” means the right of a
Participant, granted at the discretion of the Committee or as otherwise provided
by the Plan, to receive a credit for the account of such Participant in an
amount equal to the cash, stock or other property dividends in amounts equal
equivalent to cash, stock or other property dividends for each Share represented
by an Award held by such Participant.

 

28.16.              “Effective Date” means the day immediately prior to the date
of the IPO.

 

28.17.              “Employee” means any person, including Officers and
Directors, providing services as an employee to the Company or any Parent,
Subsidiary or Affiliate. Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.

 

28.18.              “Exchange Act” means the United States Securities Exchange
Act of 1934, as amended.

 

28.19.              “Exchange Program” means a program pursuant to which
(a) outstanding Awards are surrendered, cancelled or exchanged for cash, the
same type of Award or a different Award (or combination thereof) or (b) the
exercise price of an outstanding Award is increased or reduced.

 

28.20.              “Exercise Price” means, with respect to an Option, the price
at which a holder may purchase the Shares issuable upon exercise of an Option
and with respect to a SAR, the price at which the SAR is granted to the holder
thereof.

 

28.21.              “Fair Market Value” means, as of any date, the value of a
share of the Company’s Common Stock determined as follows:

 

(a)                                 if such Common Stock is publicly traded and
is then listed on a national securities exchange, its closing price on the date
of determination on the principal national securities exchange on which the
Common Stock is listed or admitted to trading as reported in The Wall Street
Journal or such other source as the Committee deems reliable;

 

(b)                                 if such Common Stock is publicly traded but
is neither listed nor admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;

 

16

--------------------------------------------------------------------------------


 

(c)                                  in the case of an Option or SAR grant made
on the Effective Date, the price per share at which shares of the Company’s
Common Stock are initially offered for sale to the public by the Company’s
underwriters in the initial public offering of the Company’s Common Stock
pursuant to a registration statement filed with the SEC under the Securities
Act; or

 

(d)                                 if none of the foregoing is applicable, by
the Board or the Committee in good faith.

 

28.22.              “Insider” means an officer or director of the Company or any
other person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.

 

28.23.              “IPO” means the underwritten initial public offering of the
Company’s Common Stock pursuant to a registration statement that is declared
effective by the SEC

 

28.24.              “IRS” means the United States Internal Revenue Service.

 

28.25.              “Non-Employee Director” means a Director who is not an
Employee of the Company or any Parent or Subsidiary.

 

28.26.              “Option” means an award of an option to purchase Shares
pursuant to Section 5.

 

28.27.              “Parent” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company if each of such
corporations other than the Company owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

28.28.              “Participant” means a person who holds an Award under this
Plan.

 

28.29.              “Performance Award” means cash or stock granted pursuant to
Section 10 or Section 12 of the Plan.

 

28.30.              “Performance Factors” means any of the factors selected by
the Committee and specified in an Award Agreement, from among the following
objective measures, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, on a GAAP or non-GAAP basis,
and measured, to the extent applicable on an absolute basis or relative to a
pre-established target, to determine whether the performance goals established
by the Committee with respect to applicable Awards have been satisfied:

 

(a)                                 Profit before tax;

 

(b)                                 Billings;

 

(c)                                  Revenue;

 

(d)                                 Net revenue;

 

(e)                                  Earnings (which may include earnings before
interest and taxes, earnings before taxes, and net earnings);

 

(f)                                   Operating income;

 

(g)                                  Operating margin;

 

17

--------------------------------------------------------------------------------


 

(h)                                 Operating profit;

 

(i)                                     Controllable operating profit, or net
operating profit;

 

(j)                                    Net profit;

 

(k)                                 Gross margin;

 

(l)                                     Operating expenses or operating expenses
as a percentage of revenue;

 

(m)                             Net income;

 

(n)                                 Earnings per share;

 

(o)                                 Total stockholder return;

 

(p)                                 Market share;

 

(q)                                 Return on assets or net assets;

 

(r)                                    The Company’s stock price;

 

(s)                                   Growth in stockholder value relative to a
pre-determined index;

 

(t)                                    Return on equity;

 

(u)                                 Return on invested capital;

 

(v)                                 Cash Flow (including free cash flow or
operating cash flows)

 

(w)                               Cash conversion cycle;

 

(x)                                 Economic value added;

 

(y)                                 Individual confidential business objectives;

 

(z)                                  Contract awards or backlog;

 

(aa)                          Overhead or other expense reduction;

 

(bb)                          Credit rating;

 

(cc)                            Strategic plan development and implementation;

 

(dd)                          Succession plan development and implementation;

 

(ee)                            Improvement in workforce diversity;

 

(ff)                              Customer indicators;

 

(gg)                            New product invention or innovation;

 

(hh)                          Attainment of research and development milestones;

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Improvements in productivity;

 

(jj)                                Bookings;

 

(kk)                          Attainment of objective operating goals and
employee metrics; and

 

(ll)                                  (Any other metric that is capable of
measurement as determined by the Committee.

 

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

 

28.31.              “Performance Period” means the period of service determined
by the Committee, not to exceed five (5) years, during which years of service or
performance is to be measured for the Award.

 

28.32.              “Performance Share” means an Award granted pursuant to
Section 10 or Section 12 of the Plan.

 

28.33.              “Permitted Transferee” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships) of the
Employee, any person sharing the Employee’s household (other than a tenant or
employee), a trust in which these persons (or the Employee) have more than 50%
of the beneficial interest, a foundation in which these persons (or the
Employee) control the management of assets, and any other entity in which these
persons (or the Employee) own more than 50% of the voting interests.

 

28.34.              “Plan” means this Dermira, Inc. 2014 Equity Incentive Plan.

 

28.35.              “Purchase Price” means the price to be paid for Shares
acquired under the Plan, other than Shares acquired upon exercise of an Option
or SAR.

 

28.36.              “Restricted Stock Award” means an award of Shares pursuant
to Section 6 or Section 12 of the Plan, or issued pursuant to the early exercise
of an Option.

 

28.37.              “Restricted Stock Unit” means an Award granted pursuant to
Section 9 or Section 12 of the Plan.

 

28.38.              “SEC” means the United States Securities and Exchange
Commission.

 

28.39.              “Securities Act” means the United States Securities Act of
1933, as amended.

 

28.40.              “Service” shall mean service as an Employee, Consultant,
Director or Non-Employee Director, to the Company or a Parent, Subsidiary or
Affiliate, subject to such further limitations as may be set forth in the Plan
or the applicable Award Agreement.  An Employee will not be deemed to have
ceased to provide Service in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence approved by the Company; provided, that such
leave is for a period of not more than 90 days (x) unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or (y) unless
provided otherwise pursuant to formal policy adopted from time to time by the
Company and issued and promulgated to employees in writing.  In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to

 

19

--------------------------------------------------------------------------------


 

part-time), the Committee may make such provisions respecting suspension of or
modification of vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary or Affiliate or during such change in working
hours as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement.  In the event of military leave, if required by applicable laws,
vesting shall continue for the longest period that vesting continues under any
other statutory or Company approved leave of absence and, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given vesting credit with respect
to Awards to the same extent as would have applied had the Participant continued
to provide services to the Company throughout the leave on the same terms as he
or she was providing services immediately prior to such leave.  An employee
shall have terminated employment as of the date he or she ceases provide
services (regardless of whether the termination is in breach of local employment
laws or is later found to be invalid) and employment shall not be extended by
any notice period or garden leave mandated by local law, provided however, that
a change in status from an employee to a consultant or advisor shall not
terminate the service provider’s Service, unless determined by the Committee, in
its discretion.  The Committee will have sole discretion to determine whether a
Participant has ceased to provide Services and the effective date on which the
Participant ceased to provide Services.

 

28.41.              “Shares” means shares of the Company’s Common Stock and the
common stock of any successor entity.

 

28.42.              “Stock Appreciation Right” means an Award granted pursuant
to Section 8 or Section 12 of the Plan.

 

28.43.              “Stock Bonus” means an Award granted pursuant to Section 7
or Section 12 of the Plan.

 

28.44.              “Subsidiary” means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

28.45.              “Treasury Regulations” means regulations promulgated by the
United States Treasury Department.

 

28.46.              “Unvested Shares” means Shares that have not yet vested or
are subject to a right of repurchase in favor of the Company (or any successor
thereto).

 

20

--------------------------------------------------------------------------------


 

NOTICE OF STOCK OPTION GRANT

 

DERMIRA, INC.
2014 EQUITY INCENTIVE PLAN

 

Unless otherwise defined herein, the terms defined in the Dermira, Inc. (the
“Company”) 2014 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Stock Option Grant (the “Notice of Grant”) and the attached
Stock Option Agreement (the “Option Agreement”). You have been granted an Option
to purchase shares of Common Stock of the Company under the Plan subject to the
terms and conditions of the Plan, this Notice of Grant and the attached Option
Agreement.

 

Name:

 

Address:

 

 

Date of Grant:

 

Vesting Commencement Date:

 

Exercise price per Share:

 

Total Number of Shares:

 

Type of Option:

o Non-Qualified Stock Option

 

 

 

o Incentive Stock Option

 

 

Expiration Date:

                    , 20    ; This Option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

 

 

Vesting Schedule:

[INSERT VESTING SCHEDULE].

 

 

Additional Terms:

¨      If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

 

By accepting this Option, you and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and the Option Agreement.  You acknowledge and agree that the Vesting Schedule
may change prospectively in the event that your Service status changes between
full and part-time status in accordance with Company policies relating to work
schedules and vesting of awards.  You further acknowledge that the grant of this
Option by the Company is at the Company’s sole discretion, and does not entitle
you to further grant(s) of Option(s) or any other award(s) under the Plan or any
other plan or program maintained by the Company or any Parent, Subsidiary or
Affiliate of the Company.  By accepting this Option, you consent to electronic
delivery as set forth in the Option Agreement.

 

PARTICIPANT:

DERMIRA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

STOCK OPTION AGREEMENT

 

DERMIRA, INC. 2014

EQUITY INCENTIVE PLAN

 

You have been granted an Option by Dermira, Inc. (the “Company”) under the 2014
Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”), subject to
the terms, restrictions and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice of Grant”) and this Stock Option Agreement (the “Agreement”).

 

1.                                      Grant of Option.  You have been granted
an Option for the number of Shares set forth in the Notice of Grant at the
exercise price per Share set forth in the Notice of Grant (the “exercise
price”).  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail.  If designated in the Notice of Grant as an Incentive
Stock Option (“ISO”), this Option is intended to qualify as an Incentive Stock
Option under Section 422 of the Code.  However, if this Option is intended to be
an ISO, to the extent that it exceeds the $100,000 rule of Code Section 422(d),
it shall be treated as a Nonqualified Stock Option (“NSO”).

 

2.                                      Termination Period.

 

(a)                                 General Rule.  If your Service terminates
for any reason except death or Disability, and other than for Cause, then this
Option will expire at the close of business at Company headquarters on the date
three (3) months after your termination of Service (subject to the expiration
detailed in Section 6).  If your Service is terminated for Cause, this Option
will expire upon the date of such termination. The Company determines when your
Service terminates for all purposes under this Agreement.

 

(b)                                 Death; Disability.  If you die before your
Service terminates (or you die within three months of your termination of
Service other than for Cause), then this Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
of death (subject to the expiration detailed in Section 6).  If your Service
terminates because of your Disability, then this Option will expire at the close
of business at Company headquarters on the date twelve (12) months after your
termination date (subject to the expiration detailed in Section 6).

 

(c)                                  No Notice.  You are responsible for keeping
track of these exercise periods following your termination of Service for any
reason.  The Company will not provide further notice of such periods.  In no
event shall this Option be exercised later than the Expiration Date set forth in
the Notice of Grant.

 

3.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  This Option is
exercisable during its term in accordance with the Vesting Schedule set forth in
the Notice of Grant and the applicable provisions of the Plan and this
Agreement.  In the event of your death, Disability, or other cessation of
Service, the exercisability of the Option is governed by the applicable
provisions of the Plan, the Notice of Grant and this Agreement.  This Option may
not be exercised for a fraction of a Share.

 

(b)                                 Method of Exercise.  This Option is
exercisable by delivery of an exercise notice in a form specified by the Company
(the “Exercise Notice”), which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan.  The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company.  The Exercise Notice shall be accompanied by payment
of the aggregate exercise price as

 

--------------------------------------------------------------------------------


 

to all Exercised Shares.  This Option shall be deemed to be exercised upon
receipt by the Company of a fully executed Exercise Notice accompanied by the
aggregate exercise price and any applicable tax withholding due upon exercise of
the Option.

 

(c)                                  Exercise by Another.  If another person
wants to exercise this Option after it has been transferred to him or her in
compliance with this Agreement, that person must prove to the Company’s
satisfaction that he or she is entitled to exercise this Option.  That person
must also complete the proper Exercise Notice form (as described above) and pay
the exercise price (as described below) and any applicable tax withholding due
upon exercise of the Option (as described below).

 

4.                                      Method of Payment.  Payment of the
aggregate exercise price shall be by any of the following, or a combination
thereof, at your election:

 

(a)                                 your personal check, wire transfer, or a
cashier’s check;

 

(b)                                 certificates for shares of Company stock
that you own, along with any forms needed to effect a transfer of those shares
to the Company; the value of the shares, determined as of the effective date of
the Option exercise, will be applied to the Option exercise price.  Instead of
surrendering shares of Company stock, you may attest to the ownership of those
shares on a form provided by the Company and have the same number of shares
subtracted from the Option shares issued to you.  However, you may not
surrender, or attest to the ownership of, shares of Company stock in payment of
the exercise price of your Option if your action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this Option for financial reporting purposes;

 

(c)                                  waiver of compensation due or accrued to
you for your services rendered or to be rendered to the Company or a Parent or
Subsidiary of the Company;

 

(d)                                 cashless exercise through irrevocable
directions to a securities broker approved by the Company to sell all or part of
the Shares covered by this Option and to deliver to the Company from the sale
proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes.  The balance of the sale proceeds, if any, will be delivered
to you.  The directions must be given by signing a special notice of exercise
form provided by the Company; or

 

(e)                                  other method authorized by the Company.

 

5.                                      Non-Transferability of Option.  In
general, except as provided below, only you may exercise this Option prior to
your death.  You may not transfer or assign this Option, except as provided
below.  For instance, you may not sell this Option or use it as security for a
loan.  If you attempt to do any of these things, this Option will immediately
become invalid.  You may, however, dispose of this Option in your will or in a
beneficiary designation.  However, if this Option is designated as a NSO in the
Notice of Grant, then the Committee (as defined in the Plan) may, in its sole
discretion, allow you to transfer this Option as a gift to one or more family
members.  For purposes of this Agreement, “family member” means a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.  In addition, if
this Option is designated as a NSO in the Notice of Grant, then the Committee
may, in its sole discretion, allow you to transfer this Option to your spouse or
former spouse pursuant to a domestic relations order in settlement of marital
property rights.  The Committee will allow you to transfer this Option only if
both you and the transferee(s) execute the forms prescribed by the Committee,
which include the consent of the transferee(s) to be bound by this Agreement. 
This Option may not be transferred in any manner other than by will or by the
laws of descent or distribution or court order and may be exercised during the
lifetime of you only by you, your guardian, or legal representative, as

 

2

--------------------------------------------------------------------------------


 

permitted in the Plan. The terms of the Plan and this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of you.

 

6.                                      Term of Option.  This Option shall in
any event expire on the expiration date set forth in the Notice of Grant, which
date is ten (10) years after the grant date (five years after the grant date if
this Option is designated as an ISO in the Notice of Grant and Section 5.3 of
the Plan applies).

 

7.                                      Tax Consequences.  You should consult a
tax adviser for tax consequences relating to this Option in the jurisdiction in
which you are subject to tax.  YOU SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a)                                 Exercising the Option.  You will not be
allowed to exercise this Option unless you make arrangements acceptable to the
Company to pay any withholding taxes that may be due as a result of the Option
exercise.

 

(b)                                 Notice of Disqualifying Disposition of ISO
Shares.  If you sell or otherwise dispose of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, you shall immediately notify the Company
in writing of such disposition.  You agree that you may be subject to income tax
withholding by the Company on the compensation income recognized from such early
disposition of ISO Shares by payment in cash or out of the current compensation
paid to you.

 

8.                                      Withholding Taxes and Stock
Withholding.  Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option
grant, including the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related
Items.  You acknowledge that if you are subject to Tax-Related Items in more
than one jurisdiction, the Company and/or the Employer may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer.  In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer.  With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.  The Fair Market
Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the withholding taxes. You shall
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described.  Finally, you acknowledge that the Company has
no obligation to deliver Shares to

 

3

--------------------------------------------------------------------------------


 

you until you have satisfied the obligations in connection with the Tax-Related
Items as described in this Section.

 

9.                                      Acknowledgement.  The Company and you
agree that the Option is granted under and governed by the Notice of Grant, this
Agreement and the provisions of the Plan (incorporated herein by reference). 
You: (a) acknowledge receipt of a copy of the Plan and the Plan prospectus,
(b) represent that you have carefully read and are familiar with their
provisions, and (c) hereby accept the Option subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice of
Grant.  You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice of Grant and the Agreement.

 

10.                               Consent to Electronic Delivery of All Plan
Documents and Disclosures.  By your acceptance of this Option, you consent to
the electronic delivery of the Notice of Grant, this Agreement, the Plan,
account statements, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the Option. Electronic delivery may include the delivery
of a link to a Company intranet or the internet site of a third party involved
in administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion.  You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost if you contact the Company by telephone, through a postal service or
electronic mail at [insert email]. You further acknowledge that you will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at [insert email]. Finally, you understand that you are not required to consent
to electronic delivery.

 

11.                               Compliance with Laws and Regulations.  The
exercise of this Option will be subject to and conditioned upon compliance by
the Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer.  The Shares issued pursuant to
this Agreement shall be endorsed with appropriate legends, if any, determined by
the Company.

 

12.                               Governing Law; Severability.  If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
the parties agree to renegotiate such provision in good faith. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.  For purposes
of litigating any dispute that may arise directly or indirectly from the Plan,
the Notice and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Mateo County or the federal courts of the United States for the Northern
District of California and no other courts.

 

13.                               No Rights as Employee, Director or
Consultant.  Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a Parent, Subsidiary or Affiliate of the
Company, to terminate your Service, for any reason, with or without Cause.

 

4

--------------------------------------------------------------------------------


 

14.                               Adjustment.  In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares
covered by this Option and the exercise price per Share may be adjusted pursuant
to the Plan.

 

15.                               Lock-Up Agreement.  In connection with the
initial public offering of the Company’s securities and upon request of the
Company or the underwriters managing any underwritten offering of the Company’s
securities, you hereby agree not to sell, make any short sale of, loan, grant
any Option for the purchase of, or otherwise dispose of any securities of the
Company however and whenever acquired (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed one
hundred eighty (180) days) from the effective date of such registration as may
be requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the public offering; provided however that, if during the last
seventeen (17) days of the restricted period the Company issues an earnings
release or material news or a material event relating to the Company occurs, or
prior to the expiration of the restricted period the Company announces that it
will release earnings results during the sixteen (16)-day period beginning on
the last day of the restricted period, then, upon the request of the managing
underwriter, to the extent required by any FINRA rules, the restrictions imposed
by this Section shall continue to apply until the end of the third trading day
following the expiration of the fifteen (15)-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.  In no event will the restricted period extend beyond two
hundred sixteen (216) days after the effective date of the registration
statement.

 

16.                               Award Subject to Company Clawback or
Recoupment.  To the extent permitted by applicable law, the Option shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during the term of
your employment or other Service that is applicable to you.  In addition to any
other remedies available under such policy, applicable law may require the
cancellation of your Option (whether vested or unvested) and the recoupment of
any gains realized with respect to your Option.

 

17.                               Entire Agreement; Enforcement of Rights.  This
Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning this Option are superseded. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing and signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------


 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

Unless otherwise defined herein, the terms defined in the Dermira, Inc. (the
“Company”) 2014 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”) and the attached
Restricted Stock Unit Agreement (the “RSU Agreement”).  You have been granted an
award of Restricted Stock Units (“RSUs”) under the Plan subject to the terms and
conditions of the Plan, this Notice and the attached RSU Agreement.

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Number of RSUs:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Expiration Date:

 

The date on which settlement of all RSUs granted hereunder occurs. This RSU
expires earlier if your Service terminates earlier, as described in the RSU
Agreement.

 

 

 

Vesting Schedule:

 

[INSERT VESTING SCHEDULE].

 

 

 

Additional Terms:

 

¨     If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

 

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service.  By accepting this award, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan, the Notice and the RSU Agreement.  You acknowledge and agree that the
Vesting Schedule may change prospectively in the event that your Service status
changes between full and part-time status in accordance with Company policies
relating to work schedules and vesting of awards.  You further acknowledge that
the grant of this RSU by the Company is at the Company’s sole discretion, and
does not entitle you to further grant(s) of RSU(s) or any other award(s) under
the Plan or any other plan or program maintained by the Company or any Parent,
Subsidiary or Affiliate of the Company. By accepting this RSU, you consent to
electronic delivery as set forth in the RSU Agreement.

 

PARTICIPANT

DERMIRA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AGREEMENT

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

You have been granted Restricted Stock Units (“RSUs”) by Dermira, Inc. (the
“Company”) subject to the terms, restrictions and conditions of the Plan, the
Notice of Restricted Stock Unit Award (the “Notice”) and this Restricted Stock
Unit Agreement (this “RSU Agreement”).

 

1.                                      Settlement.  Settlement of RSUs shall be
made in the same calendar year as the applicable date of vesting under the
vesting schedule set forth in the Notice; provided, however, that if the vesting
date under the vesting schedule set forth in the Notice is in December, then
settlement of any RSUs that vest in December shall be within 30 days of
vesting.  Settlement of RSUs shall be in Shares.  Settlement means the delivery
of the Shares vested under an RSU. No fractional RSUs or rights for fractional
Shares shall be created pursuant to this RSU Agreement.

 

2.                                      No Stockholder Rights.  Unless and until
such time as Shares are issued in settlement of vested RSUs, you shall have no
ownership of the Shares allocated to the RSUs and shall have no right to
dividends or to vote such Shares.

 

3.                                      Dividend Equivalents.  Dividends, if any
(whether in cash or Shares), shall not be credited to you.

 

4.                                      No Transfer.  RSUs may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of in any
manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.

 

5.                                      Termination.  If your Service terminates
for any reason, all unvested RSUs shall be forfeited to the Company forthwith,
and all rights you have to such RSUs shall immediately terminate.  In case of
any dispute as to whether your termination of Service has occurred, the
Committee shall have sole discretion to determine whether such termination has
occurred and the effective date of such termination.

 

6.                                      Construction.  This RSU Agreement is the
result of negotiations between and has been reviewed by each of the parties
hereto and their respective counsel, if any; accordingly, this RSU Agreement
shall be deemed to be the product of all of the parties hereto, and no ambiguity
shall be construed in favor of or against any one of the parties hereto.

 

7.                                      Notices.  Any notice to be given under
the terms of the Plan shall be addressed to the Company in care of its principal
office, and any notice to be given to you shall be addressed to you at the
address maintained by the Company for such person or at such other address as
you may specify in writing to the Company.

 

8.                                      Counterparts.  This RSU Agreement may be
executed in two or more counterparts, each of which shall he deemed an original
and all of which together shall constitute one instrument.

 

9.                                      Tax Consequences.  You acknowledge that
you will recognize tax consequences in connection with the RSUs. You should
consult a tax adviser regarding your tax obligations in the jurisdiction where
you are subject to tax.

 

--------------------------------------------------------------------------------


 

(a)                                 U.S. Tax Consequences.  You will not
recognize taxable income when you are granted or vest in the RSUs.  In general,
the RSUs will be taxed when they are settled and you will recognize ordinary
income equal to the value of the Shares that you receive from the Company.

 

10.                               Withholding Taxes and Stock Withholding. 
Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the award, including the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (2) do not
commit to structure the terms of the award or any aspect of the RSUs to reduce
or eliminate your liability for Tax-Related Items.  You acknowledge that if you
are subject to Tax-Related Items in more than one jurisdiction, the Company
and/or the Employer may be required to withhold or account for Tax-Related Items
in more than one jurisdiction.

 

Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer.  In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes.  You shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described.  Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.

 

11.                               Acknowledgement.  The Company and you agree
that the RSUs are granted under and governed by the Notice, this RSU Agreement
and the provisions of the Plan (incorporated herein by reference).  You:
(a) acknowledge receipt of a copy of the Plan and the Plan prospectus,
(b) represent that you have carefully read and are familiar with their
provisions, and (c) hereby accept the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.  You
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this RSU Agreement.

 

12.                               Entire Agreement; Enforcement of Rights.  This
RSU Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this RSU Agreement, nor any waiver of any rights
under this RSU Agreement, shall be effective unless in writing and signed by the
parties to this RSU

 

2

--------------------------------------------------------------------------------


 

Agreement.  The failure by either party to enforce any rights under this RSU
Agreement shall not be construed as a waiver of any rights of such party.

 

13.                               Compliance with Laws and Regulations.  The
issuance of Shares will be subject to and conditioned upon compliance by the
Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer.  The Shares issued pursuant to
this RSU Agreement shall be endorsed with appropriate legends, if any,
determined by the Company.

 

14.                               Governing Law; Severability.  If one or more
provisions of this RSU Agreement are held to be unenforceable under applicable
law, the parties agree to renegotiate such provision in good faith. In the event
that the parties cannot reach a mutually agreeable and enforceable replacement
for such provision, then (a) such provision shall be excluded from this RSU
Agreement, (b) the balance of this RSU Agreement shall be interpreted as if such
provision were so excluded and (c) the balance of this RSU Agreement shall be
enforceable in accordance with its terms.  This RSU Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.  For purposes of litigating any dispute that may arise directly or
indirectly from the Plan, the Notice and this RSU Agreement, the parties hereby
submit and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California in Santa Mateo County or the federal courts of the United
States for the Northern District of California and no other courts.

 

11.                               No Rights as Employee, Director or
Consultant.  Nothing in this RSU Agreement shall affect in any manner whatsoever
the right or power of the Company, or a Parent, Subsidiary or Affiliate of the
Company, to terminate your Service, for any reason, with or without Cause.

 

12.                               Consent to Electronic Delivery of All Plan
Documents and Disclosures.  By your acceptance of this RSU, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the RSU. Electronic delivery may include the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost if you contact the Company by telephone, through a postal service or
electronic mail at [insert email].  You further acknowledge that you will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at [insert email]. Finally, you understand that you are not required to consent
to electronic delivery.

 

13.                               Code Section 409A.  For purposes of this RSU
Agreement, a termination of employment will be determined consistent with the
rules relating to a “separation from service” as defined in Section 409A of the
Internal Revenue Code and the regulations thereunder (“Section 409A”). 
Notwithstanding anything else provided herein, to the extent any payments
provided under this RSU Agreement in connection with your termination of
employment constitute deferred compensation subject to Section 409A, and you are
deemed at the time of such termination of employment to be a “specified
employee” under Section 409A, then such payment shall not be made or commence
until the earlier of (a) the expiration of the six-month period measured from
your separation from service or (b) the date of your death following such a
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment

 

3

--------------------------------------------------------------------------------


 

to you including, without limitation, the additional tax for which you would
otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral.  To the extent any payment under this RSU Agreement may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.  Payments
pursuant to this Section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

14.                               Adjustment.  In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares
covered by the RSUs may be adjusted pursuant to the Plan.

 

15.                               Lock-Up Agreement.  In connection with the
initial public offering of the Company’s securities and upon request of the
Company or the underwriters managing any underwritten offering of the Company’s
securities, you hereby agree not to sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of any securities of the
Company however and whenever acquired (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed one
hundred eighty (180) days) from the effective date of such registration as may
be requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the public offering; provided however that, if during the last
seventeen (17) days of the restricted period the Company issues an earnings
release or material news or a material event relating to the Company occurs, or
prior to the expiration of the restricted period the Company announces that it
will release earnings results during the sixteen (16)-day period beginning on
the last day of the restricted period, then, upon the request of the managing
underwriter, to the extent required by any FINRA rules, the restrictions imposed
by this Section shall continue to apply until the end of the third trading day
following the expiration of the fifteen (15)-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.  In no event will the restricted period extend beyond two
hundred sixteen (216) days after the effective date of the registration
statement.

 

16.                               Award Subject to Company Clawback or
Recoupment.  To the extent permitted by applicable law, the RSUs shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during the term of
your employment or other Service that is applicable to you. In addition to any
other remedies available under such policy, applicable law may require the
cancellation of your RSUs (whether vested or unvested) and the recoupment of any
gains realized with respect to your RSUs.

 

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------


 

NOTICE OF STOCK APPRECIATION RIGHT AWARD

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

Unless otherwise defined herein, the terms defined in the Dermira, Inc. (the
“Company”) 2014 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Stock Appreciation Right Award (the “Notice of Grant”) and the
attached Stock Appreciation Right Agreement (the “SAR Agreement”).  You have
been granted an award of Stock Appreciation Rights (the “SAR”) of the Company
under the Plan subject to the terms and conditions of the Plan, this Notice of
Grant and the SAR Agreement.

 

Name:

 

Address:

 

 

Date of Grant:

 

Vesting Commencement Date:

 

Fair Market Value on Date of Grant:

 

Total Number of Shares:

 

Expiration Date:

 

Vesting Schedule:               [INSERT VESTING SCHEDULE].

 

You acknowledge that the vesting of the SAR pursuant to this Notice of Grant is
earned only by continuing Service.  By accepting the SAR, you and the Company
agree that the SAR is granted under and governed by the terms and conditions of
the Plan, the Notice of Grant and the SAR Agreement.  You acknowledge and agree
that the Vesting Schedule may change prospectively in the event that your
Service status changes between full and part-time status in accordance with
Company policies relating to work schedules and vesting of awards.  You further
acknowledge that the grant of this SAR by the Company is at the Company’s sole
discretion, and does not entitle you to further grant(s) of SAR(s) or any other
award(s) under the Plan or any other plan or program maintained by the Company
or any Parent, Subsidiary or Affiliate of the Company.  By accepting the SAR,
you consent to electronic delivery as set forth in the SAR Agreement.

 

PARTICIPANT:

DERMIRA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

STOCK APPRECIATION RIGHT AWARD AGREEMENT

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

You have been granted an award of Stock Appreciation Rights (the “SAR”) by
Dermira, Inc. (the “Company”) under the 2014 Equity Incentive Plan (the “Plan”),
subject to the terms and conditions of the Plan, the Notice of Stock
Appreciation Right Award (the “Notice of Grant”) and this Stock Appreciation
Right Agreement (the “Agreement”).

 

1.                                      Grant of SAR.  You have been granted a
SAR for the number of Shares set forth in the Notice of Grant at the fair market
value set forth in the Notice of Grant.  In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail.

 

2.                                      Termination Period.

 

(a)                                 General Rule.  If your Service terminates
for any reason except death or Disability, and other than for Cause, then this
SAR will expire at the close of business at Company headquarters on the date
three (3) months after your termination of Service (subject to the expiration
detailed in Section 6).  In no event shall this SAR be exercised later than the
Expiration Date set forth in the Notice of Grant. If your Service is terminated
for Cause, this SAR will expire upon the date of such termination. The Company
determines when your Service terminates for all purposes under this Agreement.

 

(b)                                 Death; Disability.  If you die before your
Service terminates (or you die within three (3) months of your termination of
Service to the Company other than for Cause), then this SAR will expire at the
close of business at Company headquarters on the date twelve (12) months after
the date of death (subject to the expiration detailed in Section 6).  If your
Service terminates because of your Disability, then this SAR will expire at the
close of business at Company headquarters on the date twelve (12) months after
your termination date (subject to the expiration detailed in Section 6).

 

(c)                                  No Notice.  You are responsible for keeping
track of these exercise periods following your termination of Service for any
reason.  The Company will not provide further notice of such periods.  In no
event shall this SAR be exercised later than the Expiration Date set forth in
the Notice of Grant.

 

3.                                      Vesting Rights.  Subject to the
applicable provisions of the Plan and this Agreement, this SAR may be exercised,
in whole or in part, in accordance with the schedule set forth in the Notice of
Grant.

 

4.                                      Exercise of SAR.

 

(a)                                 Right to Exercise.  This SAR is exercisable
during its term in accordance with the Vesting Schedule set forth in the Notice
of Grant and the applicable provisions of the Plan and this Agreement.  In the
event of your death, Disability, or other cessation of Service, the
exercisability of the SAR is governed by the applicable provisions of the Plan,
the Notice of Grant and this Agreement.  This SAR may not be exercised for a
fraction of a Share.

 

(b)                                 Method of Exercise.  This SAR is exercisable
by delivery of an exercise notice in a form specified by the Company (the
“Exercise Notice”), which shall state the election to exercise the SAR, the
number of Shares in respect of which the SAR is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan.  The Exercise Notice shall
be delivered in person, by mail, via electronic mail or facsimile or by other
authorized method to the Secretary of the Company or other person designated by
the Company.  This SAR shall be

 

--------------------------------------------------------------------------------


 

deemed to be exercised upon receipt by the Company of a fully executed Exercise
Notice and any applicable tax withholding due upon exercise of the SAR.

 

(c)                                  No Shares shall be issued pursuant to the
exercise of this SAR unless such issuance and exercise complies with all
relevant provisions of law and the requirements of any stock exchange or
quotation service upon which the Shares are then listed.  Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to you on the date the SAR is exercised with respect to such
Exercised Shares.

 

5.                                      Non-Transferability of SAR.  This SAR
may not be transferred in any manner other than by will or by the laws of
descent or distribution or court order and may be exercised during your lifetime
only by you unless otherwise permitted by the Committee on a case-by-case
basis.  The terms of the Plan and this Agreement shall be binding upon your
executors, administrators, heirs, successors and assign.

 

6.                                      Term of SAR.  This SAR shall in any
event expire on the expiration date set forth in the Notice of Grant, which date
is ten (10) years after the Date of Grant.

 

7.                                      Tax Consequences.  You should consult a
tax adviser for tax consequences relating to this SAR in the jurisdiction in
which you are subject to tax.  YOU SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS SAR OR DISPOSING OF THE SHARES.  If you are an Employee or a
former Employee, the Company may be required to withhold from your compensation
an amount equal to the minimum amount the Company is required to withhold for
income and employment taxes or collect from you and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise.

 

8.                                      Withholding Taxes and Stock
Withholding.  Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the SAR,
including the grant, vesting or exercise of the SAR, the subsequent sale of
Shares acquired pursuant to such exercise and the receipt of any dividends; and
(2) do not commit to structure the terms of the grant or any aspect of the SAR
to reduce or eliminate your liability for Tax-Related Items.  You acknowledge
that if you are subject to Tax-Related Items in more than one jurisdiction, the
Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

Prior to exercise of the SAR, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer.  In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer.  With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this SAR, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date of the SAR

 

2

--------------------------------------------------------------------------------


 

exercise, will be applied as a credit against the withholding taxes. You shall
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described.  Finally, you acknowledge that the Company has
no obligation to honor the exercise or deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.

 

9.                                      Acknowledgement.  The Company and you
agree that the SAR is granted under and governed by the Notice of Grant, this
Agreement and the provisions of the Plan (incorporated herein by reference). 
You: (a) acknowledge receipt of a copy of the Plan and the Plan prospectus,
(b) represent that you have carefully read and are familiar with their
provisions, and (c) hereby accept the SAR subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice of
Grant. You hereby agree to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant and the SAR Agreement.

 

10.                               Entire Agreement; Enforcement of Rights.  This
Agreement, the Plan and the Notice of Grant constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

 

11.                               Compliance with Laws and Regulations.  The
issuance of Shares will be subject to and conditioned upon compliance by the
Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer. The Shares issued pursuant to
this Agreement shall be endorsed with appropriate legends, if any, determined by
the Company.

 

12.                               Governing Law; Severability.  If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
the parties agree to renegotiate such provision in good faith. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice of Grant and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Mateo County or the federal courts of the United States for the Northern
District of California and no other courts.

 

13.                               No Rights as Employee, Director or
Consultant.  Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a Parent, Subsidiary or Affiliate of the
Company, to terminate your Service, for any reason, with or without Cause.

 

14.                               Consent to Electronic Delivery of All Plan
Documents and Disclosures. By your acceptance of this SAR, you consent to the
electronic delivery of the Notice of Grant, this Agreement, the Plan, account
statements, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the SAR. Electronic delivery may include the delivery of
a link to a Company intranet or the internet site of a third

 

3

--------------------------------------------------------------------------------


 

party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion.  You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at [insert email]. You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

 

15.                               Adjustment.  In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares
covered by this SAR and the exercise price per Share may be adjusted pursuant to
the Plan.

 

16.                               Lock-Up Agreement.  In connection with the
initial public offering of the Company’s securities and upon request of the
Company or the underwriters managing any underwritten offering of the Company’s
securities, you hereby agree not to sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of any securities of the
Company however and whenever acquired (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed one
hundred eighty (180) days) from the effective date of such registration as may
be requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the public offering; provided however that, if during the last
seventeen (17) days of the restricted period the Company issues an earnings
release or material news or a material event relating to the Company occurs, or
prior to the expiration of the restricted period the Company announces that it
will release earnings results during the sixteen (16)-day period beginning on
the last day of the restricted period, then, upon the request of the managing
underwriter, to the extent required by any FINRA rules, the restrictions imposed
by this Section shall continue to apply until the end of the third trading day
following the expiration of the fifteen (15)-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.  In no event will the restricted period extend beyond two
hundred sixteen (216) days after the effective date of the registration
statement.

 

17.                               Award Subject to Company Clawback or
Recoupment.  To the extent permitted by applicable law, the SAR shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service that is applicable to you. In addition to any other
remedies available under such policy, applicable law may require the
cancellation of your SAR (whether vested or unvested) and the recoupment of any
gains realized with respect to your SAR.

 

BY ACCEPTING THIS SAR, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------


 

NOTICE OF RESTRICTED STOCK AWARD

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

Unless otherwise defined herein, the terms defined in the Dermira, Inc. (the
“Company”) 2014 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Award (the “Notice”) and the attached
Restricted Stock Agreement (the “Restricted Stock Agreement”).  You have been
granted the opportunity to purchase Shares of the Company that are subject to
restrictions (the “Restricted Shares”) and the terms and conditions of the Plan,
this Notice and the attached Restricted Stock Agreement.

 

Name:

 

 

 

Address:

 

 

 

Total Number of Restricted Shares Awarded:

 

 

 

Fair Market Value per Restricted Share:

$

 

 

Total Fair Market Value of Award:

$

 

 

Purchase Price per Restricted Share:

$

 

 

Total Purchase Price for all Restricted Shares:

$

 

 

Date of Grant:

 

 

 

Vesting Commencement Date:

 

 

 

Vesting Schedule:

[INSERT VESTING SCHEDULE].

 

 

Additional Terms:

¨  If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

 

You acknowledge that the vesting of the Restricted Shares pursuant to this
Notice is earned only by continuing Service.  By accepting the Restricted
Shares, you and the Company agree that the Restricted Shares are granted under
and governed by the terms and conditions of the Plan, the Notice and the
Restricted Stock Agreement.  You acknowledge and agree that the Vesting Schedule
may change prospectively in the event that your Service status changes between
full and part-time status in accordance with Company policies relating to work
schedules and vesting of awards.  You further acknowledge that the grant of the
Restricted Shares by the Company is at the Company’s sole discretion, and does
not entitle you to further grant(s) of Restricted Shares or any other
award(s) under the Plan or any other plan or program maintained by the Company
or any Parent, Subsidiary or Affiliate of the Company.  By accepting the
Restricted Shares, you consent to electronic delivery as set forth in the
Restricted Stock Agreement.  If the Restricted Stock Agreement is not executed
by you within thirty (30) days of the Company’s delivery of this Agreement to
you, then this grant shall be void.

 

 

PARTICIPANT:

 

DERMIRA, INC.

 

 

 

 

 

 

Signature

 

 

By:

 

 

 

 

 

 

Print Name

 

 

Name:

 

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AGREEMENT

 

DERMIRA, INC.
2014 EQUITY INCENTIVE PLAN

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
                                    , 2014 by and between Dermira, Inc., a
Delaware corporation (the “Company”), and
                                                                       (“you”)
pursuant to the Company’s 2014 Equity Incentive Plan (the “Plan”).  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
meanings in this Agreement.

 

1.                                      Sale of Stock.  Subject to the terms and
conditions of this Agreement, on the Purchase Date (as defined below) the
Company will issue and sell to you, and you agree to purchase from the Company,
the number of Shares shown on the Notice of Restricted Stock Award (the
“Notice”) at a purchase price of $                 per Share. The term “Shares”
refers to the purchased Shares and all securities received in replacement of or
in connection with the Shares pursuant to stock dividends or splits, all
securities received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which you are entitled by reason of your
ownership of the Shares.

 

2.                                      Time and Place of Purchase.  The
purchase and sale of the Shares under this Agreement shall occur at the
principal office of the Company simultaneously with the execution of this
Agreement by the parties, or on such other date as the Company and you shall
agree (the “Purchase Date”). On the Purchase Date, the Company will issue
uncertificated shares designated for you in book entry form on the records of
the Company’s transfer agent, representing the Shares to be purchased by you
against payment of the purchase price therefor by you by (a) check made payable
to the Company, (b) cancellation of indebtedness of the Company to you, (c) your
personal Services that the Committee has determined have already been rendered
to the Company, or (d) a combination of the foregoing.

 

3.                                      Restrictions on Resale.  By signing this
Agreement, you agree not to sell any Shares acquired pursuant to the Plan and
this Agreement at a time when applicable laws, regulations or Company or
underwriter trading policies prohibit exercise or sale. This restriction will
apply as long as you are providing Service to the Company or a Subsidiary of the
Company.

 

3.1                               Repurchase Right on Termination Other Than for
Cause.  For the purposes of this Agreement, a “Repurchase Event” shall mean an
occurrence of one of the following:

 

(i)                                    termination of your Service, whether
voluntary or involuntary and with or without cause;

 

(ii)                                your resignation, retirement or death; or

 

(iii)                            any attempted transfer by you of the Shares, or
any interest therein, in violation of this Agreement.

 

Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase your Shares at a price equal to the Purchase
Price per Share (the “Repurchase Right”).  The Repurchase Right shall lapse in
accordance with the vesting schedule set forth in the Notice of Restricted Stock
Award.  For purposes of this Agreement, “Unvested Shares” means Stock pursuant
to which the Company’s Repurchase Right has not lapsed.

 

--------------------------------------------------------------------------------


 

3.2                               Exercise of Repurchase Right.  Unless the
Company provides written notice to you within 90 days from the date of
termination of your Service to the Company that the Company does not intend to
exercise its Repurchase Right with respect to some or all of the Unvested
Shares, the Repurchase Right shall be deemed automatically exercised by the
Company as of the 90th day following such termination, provided that the Company
may notify you that it is exercising its Repurchase Right as of a date prior to
such 90th day.  Unless you are otherwise notified by the Company pursuant to the
preceding sentence that the Company does not intend to exercise its Repurchase
Right as to some or all of the Unvested Shares, execution of this Agreement by
you constitutes written notice to you of the Company’s intention to exercise its
Repurchase Right with respect to all Unvested Shares to which such Repurchase
Right applies at the time of your termination of Service.  The Company, at its
choice, may satisfy its payment obligation to you with respect to exercise of
the Repurchase Right by either (A) delivering a check to you in the amount of
the purchase price for the Unvested Shares being repurchased, or (B) in the
event you are indebted to the Company, canceling an amount of such indebtedness
equal to the purchase price for the Unvested Shares being repurchased, or (C) by
a combination of (A) and (B) so that the combined payment and cancellation of
indebtedness equals such purchase price.  In the event of any deemed automatic
exercise of the Repurchase Right by canceling an amount of such indebtedness
equal to the purchase price for the Unvested Shares being repurchased, such
cancellation of indebtedness shall be deemed automatically to occur as of the
90th day following termination of your Service unless the Company otherwise
satisfies its payment obligations.  As a result of any repurchase of Unvested
Shares pursuant to the Repurchase Right, the Company shall become the legal and
beneficial owner of the Unvested Shares being repurchased and shall have all
rights and interest therein or related thereto, and the Company shall have the
right to transfer to its own name the number of Unvested Shares being
repurchased by the Company, without further action by you.

 

3.3                               Acceptance of Restrictions.  Acceptance of the
Shares shall constitute your agreement to such restrictions and the notation in
the Company’s direct registration system for stock issuance and transfer of such
restrictions set forth in Section 4.1 with respect thereto.  Notwithstanding
such restrictions, however, so long as you are the holder of the Shares, or any
portion thereof, he or she shall be entitled to receive all dividends declared
on and to vote the Shares and to all other rights of a stockholder with respect
thereto.

 

3.4                               Non-Transferability of Unvested Shares.  In
addition to any other limitation on transfer created by applicable securities
laws or any other agreement between the Company and you, you may not transfer
any Unvested Shares, or any interest therein, unless consented to in writing by
a duly authorized representative of the Company.  Any purported transfer is void
and of no effect, and no purported transferee thereof will be recognized as a
holder of the Unvested Shares for any purpose whatsoever.  Should such a
transfer purport to occur, the Company may refuse to carry out the transfer on
its books, set aside the transfer, or exercise any other legal or equitable
remedy.  In the event the Company consents to a transfer of Unvested Shares, all
transferees of Shares or any interest therein will receive and hold such Shares
or interest subject to the provisions of this Agreement, including, insofar as
applicable, the Repurchase Right.  In the event of any purchase by the Company
hereunder where the Shares or interest are held by a transferee, the transferee
shall be obligated, if requested by the Company, to transfer the Shares or
interest you for consideration equal to the amount to be paid by the Company
hereunder.  In the event the Repurchase Right is deemed exercised by the
Company, the Company may deem any transferee to have transferred the Shares or
interest to you prior to their purchase by the Company, and payment of the
purchase price by the Company to such transferee shall be deemed to satisfy your
obligation to pay such transferee for such Shares or interest, and also to
satisfy the Company’s obligation to pay you for such Shares or interest.

 

3.5                               Assignment.  The Repurchase Right may be
assigned by the Company in whole or in part to any persons or organization.

 

2

--------------------------------------------------------------------------------


 

4.                                      Stop Transfer Orders.

 

4.1                               Stop-Transfer Notices.  You agree that, in
order to ensure compliance with the restrictions referred to herein, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

 

4.2                               Refusal to Transfer.  The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as the owner or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.

 

5.                                      No Rights as Employee, Director or
Consultant.  Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a Parent, Subsidiary or Affiliate of the
Company, to terminate your Service, for any reason, with or without Cause.

 

6.                                      Miscellaneous.

 

6.1                               Acknowledgement.  The Company and you agree
that the Restricted Shares are granted under and governed by the Notice, this
Agreement and the provisions of the Plan (incorporated herein by reference). 
You: (a) acknowledge receipt of a copy of the Plan and the Plan prospectus,
(b) represent that you have carefully read and are familiar with their
provisions, and (c) hereby accept the Restricted Shares subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and the Restricted Stock Agreement.

 

6.2                               Entire Agreement; Enforcement of Rights.  This
Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

 

6.3                               Compliance with Laws and Regulations.  The
issuance of Shares will be subject to and conditioned upon compliance by the
Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer. The Shares issued pursuant to
this Agreement shall be endorsed with appropriate legends, if any, determined by
the Company.

 

6.4                               Governing Law; Severability.  If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
the parties agree to renegotiate such provision in good faith. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this Agreement, the parties hereby submit and consent to litigation
in the

 

3

--------------------------------------------------------------------------------


 

exclusive jurisdiction of the State of California and agree that any such
litigation shall be conducted only in the courts of California in San Mateo
County or the federal courts of the United States for the Northern District of
California and no other courts.

 

6.5                               Construction.  This Agreement is the result of
negotiations between and has been reviewed by each of the parties hereto and
their respective counsel, if any; accordingly, this Agreement shall be deemed to
be the product of all of the parties hereto, and no ambiguity shall be construed
in favor of or against any one of the parties hereto.

 

6.6                               Notices.  Any notice to be given under the
terms of the Plan shall be addressed to the Company in care of its principal
office, and any notice to be given to you shall be addressed to you at the
address maintained by the Company for such person or at such other address as
you may specify in writing to the Company.

 

6.7                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall he deemed an original and all
of which together shall constitute one instrument.

 

6.8                               U.S. Tax Consequences.  Unless an Election
(defined below) is made, upon vesting of Shares, you will include in taxable
income the difference between the fair market value of the vesting Shares, as
determined on the date of their vesting, and the price paid for the Shares. 
This will be treated as ordinary income by you and will be subject to
withholding by the Company when required by applicable law.  In the absence of
an Election, the Company shall satisfy the withholding requirements as set forth
in Section 7 below. If you make an Election, then you must, prior to making the
Election, pay in cash (or check) to the Company an amount equal to the amount
the Company is required to withhold for income and employment taxes.

 

7.                                      Withholding Taxes and Stock
Withholding.  Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Shares
received under this award, including the award or vesting of such Shares, the
subsequent sale of Shares under this award and the receipt of any dividends; and
(2) do not commit to structure the terms of the award or any aspect of the
Restricted Shares to reduce or eliminate your liability for Tax-Related Items.
You acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

The Company will only recognize you as a record holder of Shares if you have
paid or made adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer.  With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
released from the Repurchase Right when they vest, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf and you hereby authorize such sales
by this authorization), (c) your payment of a cash amount, or (d) any other
arrangement approved by the Company; all under such rules as may be established
by the Committee and

 

4

--------------------------------------------------------------------------------


 

in compliance with the Company’s Insider Trading Policy and 10b5-1 Trading Plan
Policy, if applicable; provided however, that if you are a Section 16 officer of
the Company under the Exchange Act, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.  The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes. You shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described.  Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.

 

8.                                      Section 83(b) Election.  You hereby
acknowledges that he or she has been informed that, with respect to the purchase
of the Shares, an election may be filed by you with the Internal Revenue
Service, within 30 days of the purchase of the Shares, electing pursuant to
Section 83(b) of the Code to be taxed currently on any difference between the
purchase price of the Shares and their Fair Market Value on the date of purchase
(the “Election”).  Making the Election will result in recognition of taxable
income to you on the date of purchase, measured by the excess, if any, of the
Fair Market Value of the Shares over the purchase price for the Shares.  Absent
such an Election, taxable income will be measured and recognized by you at the
time or times on which the Company’s Repurchase Right lapses.  You are strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the purchase of the Shares and the advisability of filing of the Election. 
YOU ACKNOWLEDGE THAT IT IS SOLELY YOUR RESPONSIBILITY, AND NOT THE COMPANY’S
RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE,
EVEN IF YOU REQUEST THE COMPANY, OR ITS REPRESENTATIVE, TO MAKE THIS FILING ON
YOUR BEHALF.

 

9.                                      Consent to Electronic Delivery of All
Plan Documents and Disclosures. By acceptance of this Restricted Stock Award,
you consent to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the Restricted Stock Award. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at [insert email]. You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

 

10.                               Adjustment.  In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares
covered by the Restricted Stock Award and the purchase price per share may be
adjusted pursuant to the Plan.

 

11.                               Award Subject to Company Clawback or
Recoupment.  To the extent permitted by applicable law, the Shares shall be
subject to clawback or recoupment pursuant to any compensation

 

5

--------------------------------------------------------------------------------


 

clawback or recoupment policy adopted by the Board or required by law during the
term of your employment or other Service with the Company that is applicable to
you. In addition to any other remedies available under such policy, applicable
law may require the cancellation of your Shares (whether vested or unvested) and
the recoupment of any gains realized with respect to your Shares.

 

BY ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

The parties have executed this Agreement as of the date first set forth above.

 

 

DERMIRA, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

RECIPIENT:

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

6

--------------------------------------------------------------------------------


 

RECEIPT

 

Dermira, Inc. hereby acknowledges receipt of (check as applicable):

 

o A check or wire transfer in the amount of $

 

o The cancellation of indebtedness in the amount of $

 

o Given by                                            as consideration for the
book entry in your name for                          shares of Common Stock of
Dermira, Inc.

 

o Other method as permitted by the Plan and specifically approved by the Board
or Committee, and described here:

 

 

Dated:

 

 

 

 

 

 

DERMIRA, INC.

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

NOTICE OF PERFORMANCE SHARES AWARD

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

Unless otherwise defined herein, the terms defined in the Dermira, Inc. (the
“Company”) 2014 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Performance Shares Award (the “Notice”) and the attached
Performance Shares Award Agreement (the “Performance Shares Agreement”). You
have been granted an award of Performance Shares (the “Performance Shares
Award”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Performance Shares Agreement.

 

Name:

 

Address:

 

Number of Shares:

 

Date of Grant:

 

Fair Market Value on Date of Grant:

 

Vesting Commencement Date:

 

 

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the
Performance Shares Agreement, the Shares will vest in accordance with the
following schedule: [INSERT VESTING SCHEDULE].

 

 

You acknowledge that the vesting of the Performance Shares Award pursuant to
this Notice is earned only by continuing Service.  By accepting the Performance
Shares Award, you and the Company agree that the Performance Shares Award is
granted under and governed by the terms and conditions of the Plan, the Notice
and the Performance Shares Agreement.  You acknowledge and agree that the
Vesting Schedule may change prospectively in the event that your service status
changes between full and part-time status in accordance with Company policies
relating to work schedules and vesting of awards.  You further acknowledge that
the grant of this Performance Shares Award by the Company is at the Company’s
sole discretion, and does not entitle you to further grant(s) of Performance
Share Award(s) or any other award(s) under the Plan or any other plan or program
maintained by the Company or any Parent, Subsidiary or Affiliate of the Company.
By accepting the Performance Shares Award, you consent to electronic delivery as
set forth in the Performance Shares Agreement.

 

 

PARTICIPANT

DERMIRA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

PERFORMANCE SHARES AGREEMENT

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

You have been granted a Performance Shares Award (“Performance Shares Award”) by
Dermira, Inc. (the “Company”), subject to the terms, restrictions and conditions
of the Plan, the Notice of Performance Shares Award (“Notice”) and this
Performance Shares Agreement (this “Agreement”).

 

1.                                      Settlement. Your Performance Shares
Award shall be settled in Shares and the Company’s transfer agent shall record
ownership of such Shares in your name as soon as reasonably practicable after
achievement of the Performance Factors enumerated in the Notice.

 

2.                                      No Stockholder Rights.  Unless and until
you are recorded as the holder of such Shares on the stock records of the
Company and its transfer agent, you shall have no right to dividends or to vote
Shares.

 

3.                                      No-Transfer.  Your interest in this
Performance Shares Award shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of.

 

4.                                      Termination.  If your Service terminates
for any reason, all of your rights under the Plan, this Agreement and the Notice
in respect of this Award shall immediately terminate.  In case of any dispute as
to whether a termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred and the effective
date of such termination.

 

5.                                      Construction.  This Agreement is the
result of negotiations between and has been reviewed by each of the parties
hereto and their respective counsel, if any; accordingly, this Agreement shall
be deemed to be the product of all of the parties hereto, and no ambiguity shall
be construed in favor of or against any one of the parties hereto.

 

6.                                      Notices.  Any notice to be given under
the terms of the Plan shall be addressed to the Company in care of its principal
office, and any notice to be given to you shall be addressed to you at the
address maintained by the Company for such person or at such other address as
you may specify in writing to the Company.

 

7.                                      Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall he deemed an original
and all of which together shall constitute one instrument.

 

8.                                      Tax Consequences. YOU SHOULD CONSULT A
TAX ADVISER BEFORE ACQUIRING THE SHARES IN THE JURISDICTION IN WHICH HE OR SHE
IS SUBJECT TO TAX.  Shares shall not be issued under this Agreement unless you
make arrangements acceptable to the Company to pay any withholding taxes that
may be due as a result of the acquisition or vesting of Shares.

 

(a)                                 U.S. Tax Consequences.  Upon vesting of
Shares, you will include in taxable income the difference between the fair
market value of the vesting Shares, as determined on the date of their vesting. 
This will be treated as ordinary income by you and will be subject to
withholding by the Company when required by applicable law.  The Company shall
satisfy the withholding requirements as set forth in Section 9 below.

 

9.                                      Withholding Taxes and Stock
Withholding.  Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the award or vesting of such Shares, the subsequent sale of Shares
under this award and the receipt of any dividends; and (2) do not commit to
structure the terms of the

 

--------------------------------------------------------------------------------


 

award to reduce or eliminate your liability for Tax-Related Items. You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

The Company will only recognize you as a record holder of Shares if you have
paid or made adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer.  With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
issued to you when they vest, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf and you hereby authorize such sales by this
authorization), (c) your payment of a cash amount, or (d) any other arrangement
approved by the Company; all under such rules as may be established by the
Committee and in compliance with the Company’s Insider Trading Policy and 10b5-1
Trading Plan Policy, if applicable; provided however, that if you are a
Section 16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(d) above, and the
Committee shall establish the method prior to the Tax-Related Items withholding
event.  The Fair Market Value of these Shares, determined as of the effective
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes. You shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
purchase of Shares that cannot be satisfied by the means previously described. 
Finally, you acknowledge that the Company has no obligation to deliver Shares to
you until you have satisfied the obligations in connection with the Tax-Related
Items as described in this Section.

 

10.                               Acknowledgement.  The Company and you agree
that the Performance Shares Award is granted under and governed by the Notice,
this Agreement and the provisions of the Plan (incorporated herein by
reference).  You: (a) acknowledge receipt of a copy of the Plan and the Plan
prospectus, (b) represent that you have carefully read and are familiar with
their provisions, and (c) hereby accept the Performance Shares Award subject to
all of the terms and conditions set forth herein and those set forth in the Plan
and the Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this Agreement.

 

11.                               Entire Agreement; Enforcement of Rights. This
Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

 

12.                               Compliance with Laws and Regulations.  The
issuance of Shares will be subject to and conditioned upon compliance by the
Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer. The Shares issued pursuant to
this Agreement shall be endorsed with appropriate legends, if any, determined by
the Company.

 

13.                               Governing Law; Severability. If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
the parties agree to renegotiate such provision in good faith. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if

 

2

--------------------------------------------------------------------------------


 

such provision were so excluded and (c) the balance of this Agreement shall be
enforceable in accordance with its terms. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law. For purposes of litigating any dispute that may arise directly or
indirectly from the Plan, the Notice and this Agreement, the parties hereby
submit and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California in San Mateo County or the federal courts of the United
States for the Northern District of California and no other courts.

 

14.                               No Rights as Employee, Director or
Consultant.  Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a Parent, Subsidiary or Affiliate of the
Company, to terminate your Service, for any reason, with or without Cause.

 

15.                               Consent to Electronic Delivery of All Plan
Documents and Disclosures. By acceptance of this Performance Shares Award, you
consent to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the Performance Shares Award. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at [insert email].  You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

 

16.                               Adjustment.  In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares
covered by the Performance Shares Award may be adjusted pursuant to the Plan.

 

17.                               Award Subject to Company Clawback or
Recoupment.  To the extent permitted by applicable law, Performance Shares Award
shall be subject to clawback or recoupment pursuant to any compensation clawback
or recoupment policy adopted by the Board or required by law during the term of
your employment or other Service with the Company that is applicable to you. In
addition to any other remedies available under such policy, applicable law may
require the cancellation of your Performance Shares Award (whether vested or
unvested) and the recoupment of any gains realized with respect to your
Performance Shares Award.

 

BY ACCEPTING THE PERFORMANCE SHARES AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------


 

NOTICE OF STOCK BONUS AWARD

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

Unless otherwise defined herein, the terms defined in the Dermira, Inc. (the
“Company”) 2014 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Stock Bonus Award (the “Notice”) and the attached Stock Bonus
Award Agreement (the “Stock Bonus Agreement”). You have been granted an award of
Shares under the Plan (the “Stock Bonus Award”) subject to the terms and
conditions of the Plan, this Notice and the attached Stock Bonus Agreement.

 

Name:

 

 

 

Address:

 

 

 

Number of Shares:

 

 

 

Date of Grant:

 

 

 

Vesting Commencement Date:

[INSERT DATE HERE].

 

 

Vesting Schedule:

[INSERT VESTING SCHEDULE HERE].

 

You acknowledge that the vesting of the Shares pursuant to this Notice is earned
only by continuing Service.  By accepting this Stock Bonus Award, you and the
Company agree that this Stock Bonus Award is granted under and governed by the
terms and conditions of the Plan, the Notice and the Stock Bonus Agreement.  You
acknowledge and agree that the Vesting Schedule may change prospectively in the
event that your Service status changes between full and part-time status in
accordance with Company policies relating to work schedules and vesting of
awards.  You further acknowledge that the grant of this Stock Bonus Award by the
Company is at the Company’s sole discretion, and does not entitle you to further
grant(s) of Stock Bonus Award(s) or any other award(s) under the Plan or any
other plan or program maintained by the Company or any Parent, Subsidiary or
affiliate of the Company.  By accepting this Stock Bonus Award, you consent to
electronic delivery as set forth in the Stock Bonus Agreement.

 

PARTICIPANT

DERMIRA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

STOCK BONUS AWARD AGREEMENT

 

DERMIRA, INC.

2014 EQUITY INCENTIVE PLAN

 

You have been granted a Stock Bonus Award (“Stock Bonus Award”) by Dermira, Inc.
(the “Company”), subject to the terms, restrictions and conditions of the Plan,
the Notice of Stock Bonus Award (the “Notice”) and this Stock Bonus Award
Agreement (this “Agreement”).

 

1.                                      Issuance.  Your Stock Bonus Award shall
be issued in Shares, and the Company’s transfer agent shall record ownership of
such Shares in your name as soon as reasonably practicable.

 

2.                                      No Stockholder Rights.  Unless and until
you are recorded as the holder of such Shares on the stock records of the
Company and its transfer agent, you shall have no right to dividends or to vote
Shares.

 

3.                                      No Transfer.  In addition to any other
limitation on transfer created by applicable securities laws or any other
agreement between the Company and you, you may not transfer any Unvested Shares,
or any interest therein, unless consented to in writing by a duly authorized
representative of the Company.  Any purported transfer is void and of no effect,
and no purported transferee thereof will be recognized as a holder of the
Unvested Shares for any purpose whatsoever.  Should such a transfer purport to
occur, the Company may refuse to carry out the transfer on its books, set aside
the transfer, or exercise any other legal or equitable remedy.  In the event the
Company consents to a transfer of Unvested Shares, all transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement.  “Unvested Shares” are Shares that have not
yet vested pursuant to the terms of the vesting schedule set forth in the
Notice.

 

4.                                      Termination.  If your Service terminates
for any reason, all Unvested Shares shall immediately be forfeited to the
Company, and all rights you have to such Unvested Shares shall immediately
terminate.  In case of any dispute as to whether a termination of Service has
occurred, the Committee shall have sole discretion to determine whether such
termination has occurred and the effective date of such termination.

 

5.                                      Construction.  This Agreement is the
result of negotiations between and has been reviewed by each of the parties
hereto and their respective counsel, if any; accordingly, this Agreement shall
be deemed to be the product of all of the parties hereto, and no ambiguity shall
be construed in favor of or against any one of the parties hereto.

 

6.                                      Notices.  Any notice to be given under
the terms of the Plan shall be addressed to the Company in care of its principal
office, and any notice to be given to you shall be addressed to you at the
address maintained by the Company for such person or at such other address as
you may specify in writing to the Company.

 

7.                                      Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall he deemed an original
and all of which together shall constitute one instrument.

 

8.                                      Tax Consequences. YOU SHOULD CONSULT A
TAX ADVISER BEFORE ACQUIRING THE SHARES IN THE JURISDICTION IN WHICH YOU ARE
SUBJECT TO TAX.  Shares shall not be issued under this Agreement unless you make
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the acquisition or vesting of Shares.

 

(a)                                 U.S. Tax Consequences.  Upon vesting of
Shares, you will include in taxable income the difference between the fair
market value of the vesting Shares, as determined on the date of their vesting. 
This will be treated as ordinary income by you and will be subject to
withholding by the Company when required by applicable law.  The Company shall
satisfy the withholding requirements as set forth in Section 9 below.

 

--------------------------------------------------------------------------------


 

9.                                      Withholding Taxes and Stock
Withholding.  Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the award or vesting of such Shares, the subsequent sale of Shares
under this award and the receipt of any dividends; and (2) do not commit to
structure the terms of the award to reduce or eliminate your liability for
Tax-Related Items. You acknowledge that if you are subject to Tax-Related Items
in more than one jurisdiction, the Company and/or the Employer may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

The Company will only recognize you as a record holder of Shares if you have
paid or made adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer.  With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
released when they vest, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.  The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes. You shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described.  Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.

 

10.                               Acknowledgement.  The Company and you agree
that the Stock Bonus Award is granted under and governed by the Notice, this
Agreement and the provisions of the Plan (incorporated herein by reference). 
You: (a) acknowledge receipt of a copy of the Plan and the Plan prospectus,
(b) represent that you have carefully read and are familiar with their
provisions, and (c) hereby accept the Stock Bonus Award subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and the Stock Bonus Award.

 

11.                               Entire Agreement; Enforcement of Rights.  This
Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

 

12.                               Compliance with Laws and Regulations.  The
issuance of Shares will be subject to and conditioned upon compliance by the
Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s

 

2

--------------------------------------------------------------------------------


 

Common Stock may be listed or quoted at the time of such issuance or transfer.
The Shares issued pursuant to this Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.

 

13.                               Governing Law; Severability. If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
the parties agree to renegotiate such provision in good faith. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.  For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this Agreement, the parties hereby submit and consent to litigation
in the exclusive jurisdiction of the State of California and agree that any such
litigation shall be conducted only in the courts of California in San Mateo
County or the federal courts of the United States for the Northern District of
California and no other courts.

 

14.                               No Rights as Employee, Director or
Consultant.  Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a Parent, Subsidiary or Affiliate of the
Company, to terminate your Service, for any reason, with or without Cause.

 

15.                               Consent to Electronic Delivery of All Plan
Documents and Disclosures.  By acceptance of this Stock Bonus Award, you consent
to the electronic delivery of the Notice, this Agreement, the Plan, account
statements, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the Stock Bonus Award. Electronic delivery may include
the delivery of a link to a Company intranet or the internet site of a third
party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at [insert email].  You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

 

16.                               Adjustment.  In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares
covered by the Stock Bonus Award may be adjusted pursuant to the Plan.

 

17.                               Award Subject to Company Clawback or
Recoupment.  To the extent permitted by applicable law, the Stock Bonus Award
shall be subject to clawback or recoupment pursuant to any compensation clawback
or recoupment policy adopted by the Board or required by law during the term of
your employment or other Service with the Company that is applicable to you. In
addition to any other remedies available under such policy, applicable law may
require the cancellation of your Stock Bonus Award (whether vested or unvested)
and the recoupment of any gains realized with respect to your Stock Bonus Award.

 

BY ACCEPTING THE STOCK BONUS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------

 